 

Exhibit 10.1

 

 

COLLABORATION AND LICENSE AGREEMENT

between

NESTEC LTD.

and

SERES THERAPEUTICS, INC.

 

 

 

 

 

 

 

 

 

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83
and 240.24b-2

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE 1

DEFINITIONS

1

1.1

Definitions

1

ARTICLE 2

GRANT OF LICENSE AND RIGHTS

15

2.1

Licenses Granted

15

2.2

[***]

16

2.3

Right of Reference

16

2.4

No Implied Licenses

16

2.5

Transfer of Know-How

16

2.6

Trademark License Agreement

17

ARTICLE 3

GOVERNANCE OF THE COLLABORATION

17

3.1

Formation and Composition of the Joint Steering Committee

17

3.2

Role of JSC

17

3.3

Meetings of JSC

18

3.4

JSC Decision Making

19

3.5

Authority

19

3.6

JSC Subcommittees

19

3.7

JSC Membership Following Development

19

ARTICLE 4

DEVELOPMENT AND REGULATORY MATTERS

19

4.1

Commitment to Develop Collaboration Products

19

4.2

Development Plans

21

4.3

Additional Collaboration Products

21

4.4

Responsibility for Development Work

22

4.5

Additional Development

22

4.6

Development Reports

23

4.7

Development Records

23

4.8

Development Costs

24

4.9

Regulatory Matters

26

4.10

Subcontracting

27

 

 

-i-

 

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

 

--------------------------------------------------------------------------------

 

 

 

Page

 

 

 

ARTICLE 5

MANUFACTURE AND SUPPLY

27

5.1

Responsibility for Manufacturing for Development

27

5.2

Supply of Collaboration Product for Development

27

5.3

Commercial Supply

28

5.4

Manufacturing Compliance

28

5.5

Technology Transfer

28

ARTICLE 6

COMMERCIALIZATION

28

6.1

Commercialization Generally

28

6.2

NHSc Diligence Obligation

28

ARTICLE 7

COMPLIANCE, PHARMACOVIGILANCE AND OTHER REGULATORY MATTERS

29

7.1

Compliance

29

7.2

Debarred Persons

29

7.3

Notifications Regarding Regulatory Matters

30

7.4

Pharmacovigilance

30

7.5

Safety Issues

30

7.6

Product Complaints

30

7.7

Product Recalls

31

ARTICLE 8

FINANCIAL TERMS

31

8.1

Upfront Payment

31

8.2

Payments Relating to IBD Products

31

8.3

C Difficile Field Payments

33

8.4

Additional Commercialization Milestone License Payments

35

8.5

Additional Milestone License Payment Terms

35

8.6

Additional Royalty Terms

36

8.7

Royalty Payments and Reports

37

8.8

Payment Terms

38

8.9

Interest on Late Payments

38

8.10

Currency Conversion

38

8.11

Taxes and Withholding

38

8.12

Books and Records; Audit

38

 

-ii-

 

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

 

 

Page

 

 

 

ARTICLE 9

REPRESENTATIONS AND WARRANTIES

39

9.1

Mutual Representations and Warranties

39

9.2

Additional Representations and Warranties of Seres

40

ARTICLE 10

INTELLECTUAL PROPERTY

43

10.1

Ownership of Intellectual Property

43

10.2

Maintenance and Prosecution of Patents in the Territory

44

10.3

Enforcement of Patents

46

10.4

Infringement Claims by Third Parties

46

10.5

Invalidity or Unenforceability Defenses or Actions

47

10.6

[***]

48

10.7

Patent Listings

48

ARTICLE 11

CONFIDENTIAL INFORMATION; PUBLICATIONS

48

11.1

Nondisclosure

48

11.2

Authorized Disclosure

49

11.3

Terms of this Agreement

50

11.4

Securities Filings

50

11.5

Publications

51

11.6

Return of Confidential Information

51

ARTICLE 12

INDEMNIFICATION

52

12.1

Indemnification of NHSc

52

12.2

Indemnification of Seres

52

12.3

Procedure for Indemnification

53

12.4

Insurance

53

ARTICLE 13

TERM AND TERMINATION

53

13.1

Effectiveness; Term

53

13.2

Termination Rights

54

13.3

Effect of Termination

56

13.4

Post-Termination Royalties

58

13.5

NHSc’s Rights in Lieu of Termination

58

13.6

Bankruptcy

61

 

-iii-

 

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

 

 

Page

 

 

 

ARTICLE 14

DISPUTE RESOLUTION

61

14.1

Elevation of Issues for Resolution

61

14.2

Casting Votes

62

14.3

Arbitration

62

ARTICLE 15

MISCELLANEOUS

63

15.1

Severability

63

15.2

Notices

63

15.3

Assignment

64

15.4

Performance by Affiliates

65

15.5

Further Assurances

65

15.6

Waivers and Modifications

65

15.7

Choice of Law

65

15.8

Injunctive Relief

66

15.9

Publicity

66

15.10

Relationship of the Parties

66

15.11

Entire Agreement

66

15.12

Counterparts

67

15.13

Exports

67

15.14

Amendments

67

15.15

Interpretation

67

 

 

 

Exhibits

 

 

 

 

 

Exhibit A:

Description of SER-109

 

Exhibit B:

Description of SER-262

 

Exhibit C:

Description of SER-287

 

Exhibit D:

Description of SER-301

 

Exhibit E:

Elements of Global Development Plan

 

Exhibit F:

Licensed Patents

 

Exhibit G:

Core Countries

 

 

 

 

 

-iv-

 

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

COLLABORATION AND LICENSE AGREEMENT

This COLLABORATION AND LICENSE AGREEMENT (the “Agreement”) is made as of January
9, 2016 (the “Effective Date”), by and between NESTEC LTD., a limited company
organized and existing under the laws of Switzerland, having an office located
at Avenue Nestlé 55, 1800 Vevey, Switzerland (“NHSc”), and Seres Therapeutics,
Inc., a corporation incorporated and existing under the laws of the State of
Delaware, having an office located at 215 First Street, Cambridge, MA 02142, USA
(“Seres”).  NHSc and Seres are sometimes referred to herein individually as a
“Party” and collectively as the “Parties”.

RECITALS

WHEREAS, Seres is developing, and owns or controls certain patent rights,
technology, know-how and other intellectual property relating to a new class of
medicinal products to treat diseases resulting from functional deficiencies in
the microbiome;

WHEREAS, the Parties wish to collaborate with one another in respect of the
further development of such products for use in treating and managing
inflammatory bowel disease and treating and preventing the recurrence of C.
difficile infections; and

WHEREAS, NHSc wishes to obtain, and Seres is willing to grant to NHSc, certain
licenses under intellectual property controlled by Seres in connection with such
products for such uses, including an exclusive license thereunder to enable NHSc
and its Affiliates and sublicensees to exploit such products for such uses
outside of the United States and Canada, subject to and in accordance with the
terms of this Agreement.  

NOW, THEREFORE in consideration of the foregoing and the mutual agreements set
forth below, the Parties agree as follows:

ARTICLE 1
DEFINITIONS

1.1Definitions.  The terms in this Agreement with initial letters capitalized,
whether used in the singular or the plural, shall have the respective meanings
either set forth below or another part of this Agreement.

“Additional Collaboration Products” has the meaning set forth in Section 4.3.

“Additional Development” has the meaning set forth in Section 4.5(a).

“Affected Products” means, in the event that NHSc has the right to terminate
this Agreement pursuant to Section 13.2.3 due to material breach by Seres, but
NHSc does not terminate this Agreement and instead invokes its rights under
Section 13.5, those Collaboration Products to which the applicable material
breach relates.

 

 

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

“Affiliate” of a Party means an entity that (directly or indirectly) is
controlled by, controls, or is under common control with such Party where
control means the direct or indirect ownership of voting securities entitled to
cast at least fifty percent (50%) of the votes in the election of directors, or
such other relationship as results in the power to control the management,
business, assets and affairs of an entity.

“Bankruptcy Code” means, as applicable, the U.S. Bankruptcy Code, as amended
from time to time, and the rules and regulations and guidelines promulgated
thereunder or the bankruptcy laws of any Governmental Authority, as amended from
time to time, and the rules and regulations and guidelines promulgated
thereunder or any applicable bankruptcy laws of any other country or competent
Governmental Authority, as amended from time to time, and the rules and
regulations and guidelines promulgated thereunder.

“BLA” means (i) in the United States, a Biologics License Application, as
defined in the United States Public Health Service Act (42 U.S.C. § 262), and
applicable regulations promulgated thereunder by the FDA, or any equivalent
application that replaces such application, (ii) in the EU, a marketing
authorization application, as defined in applicable regulations of the EMA, and
(iii) in any other country, the relevant equivalent to the foregoing.  

“Business Day” means a day other than Saturday, Sunday or any day on which
commercial banks located in New York, New York or Geneva, Switzerland, are
authorized or obligated by applicable Law to close.

“Calendar Quarter” means, with respect to any given Calendar Year, the
respective periods of three (3) consecutive calendar months ending on
March 31, June 30, September 30 or December 31.

“Calendar Year” means each successive period of twelve (12) consecutive months
commencing on January 1 and ending on December 31.

“C Difficile Field” means (i) the treatment of a C. difficile infection and the
prevention of [***] C. difficile infections and associated complications, as
well as (ii) any other indications for which a given C Difficile Product may be
Developed pursuant to this Agreement by mutual agreement of the Parties;
provided that such other indication(s) shall only be included in the C Difficile
Field for the specific C Difficile Product that the Parties agree to Develop for
such other indication.

“C Difficile Product” means the First C Difficile Product and the Second C
Difficile Product, and any Additional Collaboration Products Developed primarily
for the treatment of a C. difficile infection and the prevention of [***] C.
difficile infections and associated complications.

“C Difficile Royalty Period” means the period beginning with the First
Commercial Sale of a C Difficile Product in the C Difficile Field in the
Territory and ending, on the later to occur of (i) the [***] anniversary of the
date of such First Commercial Sale of such Collaboration Product, and (ii)
January 1st of the Calendar Year during the Term following any Calendar Year in
which Net Sales of C Difficile Products in the C Difficile Field in the
Territory are below [***].  For the sake of clarity, if Net Sales of C Difficile
Products for the final Calendar Year

‑2‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

ending prior to such [***] anniversary are less than [***], then the C Difficile
Royalty Period shall end on such [***] anniversary.

“Challenge Proceeding” has the meaning set forth in Section 10.4.3.

“Claim” means any charge, complaint, action, suit, proceeding, hearing,
investigation, claim or demand.

“Clinical Trial” means a clinical trial in human subjects that has been approved
by a Regulatory Authority and an institutional review board or ethics committee,
and is designed to measure the safety and/or efficacy of a Collaboration
Product.  Clinical Trials shall include Phase I Clinical Trials, Phase II
Clinical Trials, Phase III Clinical Trials.

“CMC” means the chemistry, manufacturing and controls sections (together with
all supporting documentation and records) of any BLA or the comparable portions
of other applications for Regulatory Approval.

“COGS” means with respect to any Collaboration Product supplied under the
Development Supply Agreement or the Commercial Supply Agreement:  the fully
absorbed manufacturing costs attributable to the manufacture of Collaboration
Products calculated in accordance with U.S. generally accepted accounting
principles (“GAAP”), consistently applied, and otherwise calculated in a manner
consistent with Seres’ past practice and internal accounting practices and
policies.  For clarity, subject to the preceding sentence, COGS includes, [***],
in each case, to the extent directly allocable to the applicable Collaboration
Product.

“Collaboration Products” means (i) the First C Difficile Product, (ii) the
Second C Difficile Product, (iii) the First IBD Product, (iv) the Second IBD
Product and (v) each Additional Collaboration Product that becomes a
Collaboration Product pursuant to Section 4.3.

“Combination Product” means a therapeutic preparation containing a Collaboration
Product and one or more active ingredients or active compounds that are not
Collaboration Products (an “Other Product”) sold for a single invoiced price.

“Commercial Supply Agreement” has the meaning set forth in Section 5.3.

“Commercialization” means any and all activities relating specifically to the
preparation for sale of, offering for sale of, or sale of a product, including
activities related to launching, marketing, promoting, distributing, detailing,
importing, pricing, reimbursement, and advertising such product, and interacting
with Regulatory Authorities regarding any of the foregoing, but excluding any
activities relating to Manufacture.  When used as a verb, “to Commercialize” and
“Commercializing” means to engage in Commercialization, and “Commercialized” has
a corresponding meaning.

“Confidential Information” means any and all technical, business or other
Information, or data of a Party or its Affiliates provided orally, visually, in
writing, graphically, electronically, or in another form by or on behalf of such
Party or its Affiliates to the other Party or its Affiliates in connection with
this Agreement, including the terms of this Agreement, any Collaboration
Product, any Exploitation of any Collaboration Product, any know-how with
respect thereto

‑3‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

developed by or on behalf of the disclosing Party or its Affiliates, or the
scientific, regulatory or business affairs or other activities of either
Party.  Joint Know-How shall be deemed to be the Confidential Information of
both Parties.

“Controlled” or “Control”, when used in reference to any intellectual property,
intellectual property right, material, know-how or information, means the legal
authority or right of a Party hereto (or its Affiliates) to: (i) grant, or
procure the grant of, a license or sublicense, to the extent provided for
herein, of the intellectual property, intellectual property right, material,
know-how or information to the other Party; or (ii) in relation to material,
know-how and information only, disclose or provide access to, to the extent
provided for herein, such material, know-how or information to the other Party,
and in each case without (1) breaching the terms of any agreement with a Third
Party, or (2) misappropriating the material, know-how or information of a Third
Party.  

“Core Countries” means those countries in which Seres shall be obligated to
file, prosecute and maintain Licensed Patents, as set forth in Exhibit G, or as
otherwise agreed by the Parties in writing from time to time.  

“CPI” means the Consumer Price Index – Urban Wage Earners and Clerical Workers,
U.S. City Average, All Items, published by the United States Department of
Labor, Bureau of Labor Statistics (or its successor equivalent index) in the
United States.

“Crohn’s” means Crohn’s disease.

“Decision Country” has the meaning set forth in Section 4.1.2.

“Development” means non-clinical and clinical drug development activities
reasonably related to the development and submission of information to a
Regulatory Authority or otherwise to the research, identification, testing and
validation of a therapeutic agent, including, without limitation, toxicology,
pharmacology and other discovery and pre-clinical efforts, test method
development and stability testing, manufacturing process and CMC development,
formulation development, delivery system development, quality assurance and
quality control development, statistical analysis, clinical trials (including,
without limitation, pre- and post-approval studies), whether for purposes of
label expansion or otherwise.  Development shall include post-approval
Development activities.  When used as a verb, “Develop” means to engage in
Development.

“Development Budget” means, with respect to each approved Development Plan, an
itemized budget of the estimated Shared Development Costs expected to be
incurred during each Calendar Quarter in connection with the performance of the
applicable specific Development activities set forth in such Development Plan.

“Development Costs” means any and all costs and expenses incurred by or on
behalf of the Parties in connection with the Development of Collaboration
Products in the Field, including without limitation costs of each Party’s
employees supporting such efforts (calculated using the FTE Costs), as well as
all out-of-pocket costs of procuring services, products or materials used in the
Development of Collaboration Products in the Field, and any amounts paid to
clinical research organizations engaged to conduct Development activities and
amounts paid to Third Party contractors to supply Collaboration Product for
Development, in each case, to the extent

‑4‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

such costs or expenses do not comprise COGS for purposes of the price paid for
any Collaboration Products supplied under the Development Supply Agreement and
are not otherwise reimbursed under the Development Supply
Agreement.  Development Costs shall include without limitation all costs of CMC
process development, development and validation of methods and facilities for
Manufacturing Collaboration Products, development of quality assurance and
quality control procedures and protocols, formulation development and other
nonclinical and preclinical studies for Collaboration Products.

“Development Plan” means collectively or individually, as the context requires,
the Global Development Plan and any Regional Development Plan(s) and any other
development plan that the Parties may mutually agree to in relation to an
Additional Collaboration Product, as contemplated in Section 4.3.

“Development Supply Agreement” has the meaning set forth in Section 5.2.

“Diligent Efforts” means efforts that are consistent with the type and scope of
efforts that a similarly-situated company within the biopharmaceutical industry
would devote to a product of similar risk profile and profit potential, [***].
Without limiting the foregoing, in relation to Development activities, including
for purposes of obtaining Regulatory Approval of a product, Diligent Efforts
require that such Party: (i) assign responsibility for the relevant activities
to specific employees who are responsible for progress and monitor such progress
on a regular basis; (ii) set and consistently seek to achieve specific and
meaningful objectives and timelines for carrying out such activities; and (iii)
consistently make and implement decisions and allocate resources consistent with
the efforts described above.  Without limiting the foregoing, in relation to
Commercialization activities, Diligent Efforts shall be determined on a
country-by-country basis.

“Dispute” has the meaning set forth in Section 14.1.

“Effective Date” means the effective date of this Agreement as set forth in the
preamble hereto.

“EMA” means the European Medicines Agency, or any successor agency thereto.

“Enforcing Party” has the meaning set forth in Section 10.3.1.

“European Union” or “EU” means, at any given time during the Term, the then
current member states of the European Union.

“Exploit” shall mean to make, have made, import, use, sell or offer for sale,
including to Develop, Commercialize, Manufacture and have Manufactured.

“FD&C Act” means the United States Food, Drug and Cosmetic Act (21 U.S.C. § 301
et seq.), as amended from time to time, together with any rules, regulations and
requirements promulgated thereunder (including all additions, supplements,
extensions, and modifications thereto).

“FDA” means the U.S.  Food and Drug Administration, or any successor agency
thereto.

‑5‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

“Field” means, as applicable (i) in relation to the IBD Products, the IBD Field,
(ii) in relation to the C Difficile Products, the C Difficile Field, and (iii)
in relation to any Additional Collaboration Product, such field as is mutually
agreed by the Parties in writing as provided in Section 4.3 and, solely with
respect to any Additional Collaboration Product, any other indication for which
such Additional Collaboration Product may be Developed pursuant to this
Agreement, subject to and in accordance with Section 4.5 or by mutual agreement
of the Parties.

“First C Difficile Product” means the Collaboration Product currently being
Developed by Series and identified as SER-109, as further described on Exhibit
A.

“First Commercial Sale” means, with respect to any Collaboration Product in a
particular country and a particular Field, the first commercial sale, transfer
or other disposition by the applicable Party or an Affiliate or sublicensee in
such country of such Collaboration Product in such Field following the receipt
of the requisite Product Approval for such Collaboration Product in such country
in exchange for cash or some other consideration.

“First IBD Product” means (i) the Collaboration Product candidate currently
being Developed by Series and identified as SER-287, as further described on
Exhibit C, or (ii) such other Collaboration Product candidate that the Parties
agree in writing shall be substituted for such Collaboration Product described
in clause (i), other than the Second IBD Product.

“FTE Costs” of an activity within a period of time means the number of hours
actually spent directly and specifically by a Party’s or its Affiliate’s
employees on such activity during such period, multiplied by the FTE Rate,
provided, however, that no amount shall be included in FTE Costs with respect to
(i) any person’s hours to the extent the person works a number of hours that,
when annualized, is more than [***] (or such other number as may be agreed by
the Parties), (ii) [***] or (iii) [***].

“FTE Rate” means, with respect to a Party’s or its Affiliate’s employees
performing Development activities under this Agreement, a rate equal to [***]
per [***], subject to [***].  

“Generic Product” means any version of a Collaboration Product that is approved
through an abbreviated application referencing the applications for approval of
such Collaboration Product and Commercialized by a Third Party in the Field that
is not a licensee or sublicensee of NHSc, or its Affiliates or sublicensees.

“Global Development Plan” means a comprehensive, multi-year plan specifying the
details of all clinical and non-clinical Development activities (and
corresponding Development Budget) planned to be undertaken for the Collaboration
Products to be Developed hereunder in connection with obtaining Regulatory
Approvals for such Collaboration Products in the United States and the European
Union, as amended or otherwise modified in accordance with this Agreement.  The
initial version of the Global Development Plan will contain the elements
attached as Exhibit E hereto, and will be completed and updated as provided in
Section 4.2.1.

“Global Registration Dossier” means, in respect of a particular Collaboration
Product, a core set of regulatory documents to be included in the BLA for
Collaboration Product in the Field in the Territory and the Retained Territory,
as defined by the JSC.

‑6‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

“Good Clinical Practices” or “GCP” means the then-current standards, practices
and procedures promulgated or endorsed by the FDA as set forth in the guidelines
entitled “Guidance for Industry E6 Good Clinical Practice:  Consolidated
Guidance,” including related regulatory requirements imposed by the FDA and
comparable regulatory standards, practices and procedures promulgated by the EMA
or other Regulatory Authority applicable to the Territory or the Retained
Territory, as such standards, practices and procedures may be updated from time
to time, including applicable quality guidelines promulgated under the ICH.

“Good Laboratory Practices” or “GLP” means the then-current good laboratory
practice standards promulgated or endorsed by the FDA as defined in 21 C.F.R.
Part 58, and comparable regulatory standards promulgated by the EMA or other
Regulatory Authority applicable to the Territory or the Retained Territory, as
such standards may be updated from time to time, including applicable quality
guidelines promulgated under the ICH.

“Good Manufacturing Practices” or “GMP” means the standards relating to current
Good Manufacturing Practices for fine chemicals, API, intermediates, bulk
products or finished pharmaceutical products set forth in (i) 21 U.S.C.
351(a)(2)(B), in FDA regulations at 21 C.F.R. Parts 210 and 211 and in The Rules
Governing Medicinal Products in the European Community, Volume IV, Good
Manufacturing Practice for Medicinal Products, or (ii) the ICH Guidelines
relating to the manufacture of active ingredients and finished pharmaceuticals,
as such standards may be updated from time to time, including applicable quality
guidelines promulgated under the ICH.

“Governmental Authority” means any multi-national, federal, state, local,
municipal, provincial or other governmental authority of any nature (including
any governmental division, prefecture, subdivision, department, agency, bureau,
branch, office, commission, council, court or other tribunal).

“IBD Field” means (i) the treatment or management of Inflammatory Bowel Disease,
defined specifically as UC and Crohn’s, as well as (ii) any other indications
for which any IBD Product may be Developed pursuant to this Agreement by mutual
agreement of the Parties; provided that such other indication(s) shall only be
included in the IBD Field for the specific IBD Product that the Parties agree to
Develop for such other indication, but in each of (i) and (ii), excluding any
application that is solely diagnostic or monitoring in nature.

“IBD Product” means the First IBD Product and the Second IBD Product and any
Additional Collaboration Products Developed for the treatment or management of
Inflammatory Bowel Disease as provided in Section 4.3, including UC and Crohn’s,
but excluding any application that is solely diagnostic or monitoring in
nature.  

“IBD Royalty Period” means the period beginning with the First Commercial Sale
of an IBD Product in the IBD Field in the Territory and ending, on the later to
occur of (i) [***] anniversary of the date of such First Commercial Sale of such
Collaboration Product, and (ii) January 1st of the Calendar Year during the Term
following any Calendar Year in which Net Sales of the IBD Products in the IBD
Field in the Territory are below [***].  For the sake of clarity, if Net Sales
of IBD Products for the final Calendar Year ending prior to such [***]
anniversary are less than [***], then the IBD Royalty Period shall end on such
[***] anniversary.

‑7‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

“ICH” means the International Conference on Harmonization of Technical
Requirements for Registration of Pharmaceuticals for Human Use.

“ICH Guidelines” means the guidelines of the ICH.

“IFRS” means the current International Financial Reporting Standards, as
published by the International Accounting Standards Board.

“IND” means an Investigational New Drug Application (as such term is defined in
the FD&C Act and the regulations promulgated thereunder), Clinical Trial
Authorisation (as such term is defined in the Directive 2001/20/EC, as amended)
clinical trial exemption, or similar application or submission for approval to
conduct human clinical investigations that is filed with or submitted to a
Regulatory Authority in conformance with the requirements of such Regulatory
Authority.

“Indemnified Party” has the meaning set forth in Section 12.3.1.

“Indemnifying Party” has the meaning set forth in Section 12.3.1.

“Induction” means, with respect to IBD Products, that such IBD Product is being
Developed to induce remission of Crohn’s or UC.

“Information” means all technical, scientific and other know-how and
information, inventions, discoveries, trade secrets, knowledge, technology,
means, methods, processes, formulations, practices, formulae, instructions,
skills, techniques, procedures, experiences, expressed ideas, technical
assistance, designs, drawings, assembly procedures, computer programs,
apparatuses, specifications, data, results, materials (including biological,
chemical, pharmacological, toxicological, pharmaceutical, physical and
analytical), pre-clinical, clinical, safety, manufacturing and quality control
data and information (including study designs and protocols) and assays and
biological methodology, in each case, whether or not confidential, proprietary
or patentable and in written, electronic or any other form now known or
hereafter developed.

“Invention” means any new invention or discovery that is first conceived or made
during the Term and as a result of or in connection with the Development,
Manufacture or Commercialization of Collaboration Products in the Field pursuant
to this Agreement.

“Joint Intellectual Property Rights” has the meaning set forth in Section
10.1.2.

“Joint Invention” means any Invention that is jointly invented (as determined in
accordance with United States patent Laws governing inventorship) by (i) one or
more employees, consultants or contractors of Seres or its Affiliates, and (ii)
one or more employees, consultants or contractors of NHSc or its Affiliates.

“Joint Know-How” has the meaning set forth in Section 10.1.2.

“Joint Patents” means any and all Patents based upon or otherwise arising from
patent applications filed during or after the Term to claim one or more Joint
Inventions.

‑8‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

“Joint Steering Committee” or “JSC” means the Joint Steering Committee to be
established by Seres and NHSc in accordance with Section 3.1.

“Knowledge” means, with respect to a Party, the actual knowledge of the
directors, senior managers and key employees of such Party.

“Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law of any federal, national, multinational,
state, provincial, county, city or other political subdivision.

“Licensed Know-How” means all Information Controlled by Seres or its Affiliates
as of the Effective Date of this Agreement or from time to time during the Term
that is necessary or reasonably useful for the Exploitation of Licensed Products
in the Field.

“Licensed Patents” means all Patents that (i) are Controlled by Seres or its
Affiliates as of the Effective Date of this Agreement or from time to time
during the Term, and (ii) either (a) claim or cover any Licensed Product or the
Exploitation thereof in the Field, or (b) claim or cover inventions, the
practice of which are otherwise necessary or reasonably useful for the
Exploitation of Licensed Products in the Field.  Licensed Patents shall include
the Patents listed in Exhibit F hereto.

“Licensed Products” means any and all therapeutic products or therapeutic
product candidates, that are clinically Developed, approved or Commercialized
for either (i) the treatment of a C. difficile infection or the prevention of a
[***] C. difficile infection and associated complications, or (ii) the treatment
or management of Inflammatory Bowel Disease, defined specifically as Crohn’s and
UC, in each of (i) and (ii) the Exploitation of which utilizes or utilized, or
is or was covered by, the Microbiome Technology. For the sake of clarity, the
Licensed Products include the Collaboration Products.

“Losses” means any and all damages (including, but not limited to, all loss of
profits, diminution in value, and incidental, indirect, consequential, special,
reliance, exemplary, punitive, statutory and treble damages), awards,
deficiencies, settlement amounts, defaults, assessments, fines, dues, penalties,
costs, fees, liabilities, obligations, taxes, liens, losses and expenses
(including, but not limited to, court costs, interest and reasonable fees of
attorneys, accountants and other experts) incurred by or awarded to Third
Parties and required to be paid to Third Parties with respect to a Claim by
reason of any judgment, order, decree, stipulation or injunction, or any
settlement entered into in accordance with the provisions of this Agreement,
together with all documented out-of-pocket costs and expenses incurred in
contesting any Third Party Claim or complying with any judgments, orders,
decrees, stipulations and injunctions that arise from or relate to a Third Party
Claim.

“Maintenance” means, with respect to IBD Products, treatments designed to
maintain remission of Crohn’s or UC.

“Major Milestone Countries” means, collectively, [***] and “Major Milestone
Country” means any of the foregoing.

‑9‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

“Manufacture” and “Manufacturing” means all activities related to the
production, manufacture, processing, formulation, filling, finishing, packaging,
labeling, shipping and holding of a product or any intermediate thereof,
including process development, process qualification and validation, scale-up,
pre-clinical, clinical and commercial manufacture and analytic development,
product characterization, stability testing, quality assurance and quality
control.

“Microbiome Product” means any product for which the active ingredient is based
on or derived from [***], in any formulation or composition, for [***] as well
as methods for, and compositions for use in, manufacturing any of the foregoing
compositions, in each case, that is intended to be used as a drug product and is
the subject of a Regulatory Approval for use in the Field.  For clarity,
Microbiome Products exclude [***], in each case that are not and are not
intended to be the subject of a Regulatory Approval for use in the Field.

“Microbiome Technology” means all Information, whether or not patented or
patentable, Controlled by Seres and its Affiliates as of the date hereof and
from time to time during the Term, comprising or relating to the use of [***],
in any formulation or composition, for (a) [***], (b) [***], and/or (c) [***],
as well as methods for, and compositions for use in, manufacturing any of the
foregoing compositions, but excluding [***].

“Milestone Event” means an event or occurrence described under the heading
“Milestone Event” in Section 8.2.1, Section 8.3.1, Section 8.3.2 or Section 8.4.

“Milestone License Payment” means an amount identified under the heading
“Milestone License Payment” in Section 8.2.1, Section 8.3.1, Section 8.3.2 or
Section 8.4 to be paid upon the occurrence of the Milestone Event corresponding
thereto.

“Net Sales” means the gross amounts invoiced [***] by NHSc, its Affiliates or
NHSc’s sublicensees for sales of Collaboration Products to Third Party
purchasers of such Collaboration Products, less the following deductions with
respect to such sales to the extent that such amounts are either included in the
billing as a line item as part of the gross amount invoiced, or otherwise
documented to be specifically attributable to actual sales of such Collaboration
Products:

(a)trade discounts, including trade, cash and quantity discounts or rebates,
credits or refunds (including inventory management fees, discounts or credits);

(b)allowances or credits actually granted upon claims, returns or rejections of
Collaboration Products, including recalls, regardless of the Party requesting
such recall;

(c)[***]; provided that the amount of any [***] deducted pursuant to this
exception and actually collected in a subsequent Calendar Quarter shall be
included in Net Sales for such subsequent Calendar Quarter;

(d)charges included in the gross sales price for freight, insurance,
transportation, postage, handling and any other charges directly relating to the
sale, transportation, delivery or return of such Collaboration Product;

‑10‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

(e)customs duties, sales, excise and use taxes and any other governmental
charges (including value added tax) actually paid in connection with the
transportation, distribution, use or sale of such Collaboration Product (but
excluding what are commonly known as income taxes); and 

(f)rebates and chargebacks or retroactive price reductions made to federal,
state or local governments (or their agencies), or any Third Party payor,
administrator or contractor, including managed health organizations.

All of the foregoing deductions from the gross invoiced sales prices of
Collaboration Products will be determined in accordance with IFRS or GAAP, or
such other accounting standard utilized by NHSc or its Affiliate or sublicensee,
as consistently applied by NHSc or its Affiliate or sublicensee, as applicable,
with respect to external reporting.  In the event that NHSc, its Affiliates or
any of its sublicensees makes any adjustments to such deductions after the
associated Net Sales have been reported pursuant to this Agreement, the
adjustments will be reported and reconciled in the next report and payment of
any royalties due.

For clarification, sale of Collaboration Products by NHSc, its Affiliates or any
of its sublicensees to another of such Persons for resale by such entity to a
Third Party shall not be deemed a sale for purposes of this definition of “Net
Sales” unless such Person is the end customer of the Collaboration Product
sold.  Further, use, supply or donation of Collaboration Products by NHSc, its
Affiliates or any of its sublicensees for no profit [***] shall not, in each
case, be deemed sales of such Collaboration Products for purposes of this
definition of “Net Sales.”

“NHSc Election Notice” has the meaning set forth in Section 13.5.

“NHSc Expenses” has the meaning set forth in Section 10.6.

“Non-Enforcing Party” has the meaning set forth in Section 10.3.1.

“Notice of Dispute” has the meaning set forth in Section 14.1.

“Other Product” has the meaning set forth in the definition of “Combination
Product”.

“Patents” means (a) all national, regional and international patents and patent
applications, including provisional patent applications, (b) all patent
applications filed either from such patents, patent applications or provisional
applications or from an application claiming priority from either of these,
including divisionals, continuations, continuations-in-part, provisionals,
converted provisionals and requests for continued examinations, (c) any and all
patents that have issued or in the future issue from the foregoing patent
applications ((a) and (b)), including utility models, innovation patents, petty
patents and design patents and certificates of invention, (d) any and all
extensions or restorations by existing or future extension or restoration
mechanisms, including revalidations, reissues, re-examinations and extensions
(including any supplementary protection certificates and the like) of the
foregoing patents or patent applications ((a), (b) and (c)) and (e) any similar
rights, including so-called pipeline protection or any importation,
revalidation, confirmation or introduction patent or registration patent or
patent of additions to any of such foregoing patent applications and patents.

‑11‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

“Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
foundation, joint venture or other similar entity, organization or combination
thereof, including a government or political subdivision, department, or agency.

“Phase I Clinical Trial” means a Clinical Trial that provides for the first
introduction into humans of a product with the primary purpose of determining
safety, metabolism and pharmacokinetic properties and clinical pharmacology of
such product, in a manner that is generally consistent with 21 C.F.R. §
312.21(a), as amended (or its successor regulation).

“Phase II Clinical Trial” means a Clinical Trial, the principal purpose of which
is to make a preliminary determination as to whether a product is safe for its
intended use and to obtain sufficient information about such product’s efficacy,
in a manner that is generally consistent with 21 C.F.R. § 312.21(b), as amended
(or its successor regulation), to permit the design of further Clinical Trials.

“Phase III Clinical Trial” means a pivotal Clinical Trial with a defined dose or
a set of defined doses of a therapeutic product designed to ascertain efficacy
and safety of such product, in a manner that is generally consistent with 21
C.F.R. § 312.21(c), as amended (or its successor regulation), for the purpose of
enabling the preparation and submission of a BLA or a foreign equivalent
thereof.

“Pricing Approval” means the governmental approval, agreement, determination or
decision establishing prices for a Collaboration Product that can be charged in
regulatory jurisdictions where the applicable Regulatory Authorities or other
governmental authorities approve or determine the price of pharmaceutical
products.

“[***]” means, with respect to C Difficile Products, that such C Difficile
Product is being Developed in connection with an episode of C. difficile
infection in a patient who has [***], with the goal of preventing a [***] C.
difficile infection.

“Prior CDA” has the meaning set forth in Section 15.11.

“Product Approval” means, with respect to a particular Collaboration Product in
a given country in the Territory, the grant or issuance of all Regulatory
Approvals and Pricing Approvals necessary to import, distribute, market,
promote, offer for sale and sell such Collaboration Product in such country in
accordance with applicable Laws and in a commercially reasonable fashion.

“Product Literature” means, with respect to a given country, any promotional,
medical, informative and other information intended for distribution or use by
sales representatives in connection with the detailing and promotion of
Collaboration Products in such country (whether in the form of written, printed,
graphic, electronic, audio or video materials), and shall include, without
limitation, all related sales representative training materials.

“Promotional Materials” means any and all promotional, advertising,
communication and educational materials relating to Collaboration Products which
are developed by or on behalf

‑12‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

of the Parties for use in connection with the marketing, promotion and sale of
any Collaboration Product, and shall include, without limitation, Product
Literature, journal advertisements, sales aids, formulary binders, publication
reprints, direct mail, direct‑to‑consumer advertising, Internet postings,
broadcast advertisements and sales reminder aids.

“Prosecuting Party” has the meaning set forth in Section 10.2.2(b).

“[***]” means, with respect to [***], that such [***] is being Developed to
treat [***] in a patient who has [***] within [***].

“Regional Development Plan” a comprehensive, multi-year plan specifying the
details of any clinical and non-clinical Development activities planned to be
undertaken for the Collaboration Products in connection with obtaining and
maintaining Regulatory Approvals for such Collaboration Products in countries in
the Territory outside the EU, as amended or otherwise modified from time to time
in accordance with this Agreement.   

“Regulatory Approval” means, with respect to any Collaboration Product in any
country or regulatory jurisdiction, any and all approvals from the applicable
Regulatory Authority sufficient for the import, distribution, marketing, use,
offering for sale, and sale of the Collaboration Product for use in the Field in
such country or jurisdiction in accordance with applicable Laws, but excluding
any applicable Pricing Approvals.

“Regulatory Authority” means any national or supranational Governmental
Authority (including, without limitation, the FDA and EMA) which has regulatory
responsibility and authority in one or more countries for review and approval of
Development and Commercialization of therapeutic products.

“Regulatory Documentation” means all (i) Regulatory Filings and other
registrations, licenses, authorizations, and approvals of or with Regulatory
Authorities (including Regulatory Approvals); (ii) correspondence and reports
submitted to or received from Regulatory Authorities (including minutes and
official contact reports relating to any communications with any Regulatory
Authority) and all supporting documents with respect thereto, including all
regulatory drug lists, advertising and promotion documents, adverse event files,
and complaint files; and (iii) clinical and other data contained or relied upon
in any of the foregoing, in each case ((i), (ii), and (iii)) relating to the
Development, Manufacture, or Commercialization of a Collaboration Product in a
particular country or jurisdiction.

“Regulatory Filing” means any and all regulatory applications and/or related
documentation submitted on or before the date hereof, or any time during the
Term, to a Regulatory Authority with respect to a Collaboration Product in
connection with the initiation or conduct of Clinical Trials, and/or to seek
Regulatory Approval for such Collaboration Product in the Field, including,
without limitation, any INDs, drug master files, manufacturing master files,
BLAs, or any supplements thereto.

“Retained Territory” means the United States and Canada, and their territories
and possessions.

‑13‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

“Royalty Period” means, collectively or individually, as the context requires,
the IBD Royalty Period, the C Difficile Royalty Period and any other royalty
period agreed upon by the Parties in writing with respect to an Additional
Collaboration Product.

“Rules” has the meaning set forth in Section 14.3.

“Second C Difficile Product” means (i) the Collaboration Product currently being
Developed by Series and identified as SER-262, as further described on Exhibit
B, or (ii) such other Collaboration Product that the Parties agree in writing
shall be substituted for such Collaboration Product described in clause (i) as
set forth in Section 4.3, other than the First C Difficile Product.

“Second IBD Product” means (i) the Collaboration Product currently being
Developed by Series and identified as SER-301, as further described on Exhibit
D, or (ii) such other Collaboration Product that the Parties agree in writing
shall be substituted for such Collaboration Product described in clause (i) as
set forth in Section 4.3, other than the First IBD Product.

“Senior Officers” has the meaning set forth in Section 14.1.

“Shared Development Costs” means any and all Development Costs that are to be
shared by the Parties in accordance with Section 4.8.

“Term” has the meaning set forth in Section 13.1.

“Territory” means the entire world, excluding the Retained Territory.

“Third Party” means any entity other than NHSc, Seres and their respective
Affiliates.

“Third Party Claims” has the meaning set forth in Section 12.3.1.

“Trademark” means any word, name, symbol, color, designation or device or any
combination thereof that functions as a source identifier, including any
trademark, trade dress, brand mark, service mark, trade name, brand name, logo
or business symbol, whether or not registered.

“Trademark License Agreement” has the meaning set forth in Section 2.6.

“Transition Working Group” and “TWG” have the meaning set forth in Section
13.5.4.

“[***]” has the meaning set forth in Section 4.1.2.    

“UC” means ulcerative colitis.

“United States” or “U.S.”  means the United States of America, including its
territories and possessions.

‑14‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

ARTICLE 2
GRANT OF LICENSE AND RIGHTS

2.1Licenses Granted.

2.1.1Exclusive License to NHSc.  Subject to the terms and conditions of this
Agreement, including without limitation Section 2.1.4 hereof, Seres hereby
grants to NHSc, and NHSc accepts, an exclusive (including as to Seres and its
Affiliates), perpetual, royalty-bearing license, with the right to grant
sublicenses (through multiple tiers of sublicensees), under the Licensed Patents
and the Licensed Know-How, to use, register, sell, offer for sale, import,
export, Develop and Commercialize (i) Licensed Products in the Field in the
Territory and (ii) Collaboration Products in any field or indication in the
Territory, except, in each case, that Seres retains the right to Develop and
Manufacture, itself or through Third Parties, Licensed Products in the Field in
the Territory solely for Commercialization in the Retained Territory and to
perform its obligations under this Agreement, the Development Supply Agreement
and the Commercial Supply Agreement. For clarity, subject to the final sentence
of Section 2.1.4, Seres retains all rights not expressly licensed to NHSc
pursuant to this Agreement, including without limitation the right to grant
licenses under the Licensed Patents to Third Parties outside the Field for
products other than Collaboration Products.  

2.1.2Non-Exclusive License to NHSc.  Subject to the terms and conditions of this
Agreement, including Section 2.1.4 hereof, Seres hereby grants to NHSc, and NHSc
accepts, a non-exclusive, perpetual license, with the right to grant sublicenses
(through multiple tiers of sublicensees), under the Licensed Patents and the
Licensed Know-How, to export and Develop Collaboration Products in the Field in
the Retained Territory, and to make and have made Collaboration Products in the
Field anywhere in the world, in each case solely for Commercialization in the
Territory.

2.1.3Sublicensing by NHSc.  NHSc shall have the right to grant sublicenses of
the rights granted to it by Seres under Sections 2.1.1 and 2.1.2 to [***];
provided, however, that NHSc shall ensure that the terms of any sublicense
granted pursuant to this Section 2.1.3 are not inconsistent with the terms and
conditions of this Agreement.  NHSc shall at all times remain responsible for,
and shall be liable under this Agreement with respect to, any breach of this
Agreement resulting directly or indirectly from the performance by its
Affiliates and Third Parties under any such sublicenses.

2.1.4Certain Limitations.  Anything to the contrary notwithstanding, but without
limiting the exclusive nature of the license contemplated in Section 2.1.1,
[***].  Seres shall not, and shall not permit any of its Affiliates or any Third
Party licensee or sublicensee of Seres or its Affiliates to, clinically Develop
or Commercialize in the Territory any Microbiome Products for use in either
subsection (i) of the C Difficile Field or subsection (i) of the IBD Field,
outside the scope of this Agreement.

2.1.5License to Seres.  Subject to the terms and conditions of this Agreement,
NHSc hereby grants to Seres, and Seres accepts, [***] license, [***] under [***]
Controlled by NHSc that claim or cover [***], that absent the license granted in
this Section 2.1.5, would be infringed by the sale of any Collaboration Products
in the Field in any country in the Retained

‑15‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

Territory, to make, have made, use, import, sell and offer for sale and
otherwise Develop and Commercialize Collaboration Products in the Field in the
Retained Territory, and to make, have made, export, Develop and Manufacture
Collaboration Products in the Field in the Territory, solely for
Commercialization in the Retained Territory and to perform its obligations under
this Agreement, the Development Supply Agreement and the Commercial Supply
Agreement. 

2.1.6Sublicensing by Seres.  Seres shall have the right to grant sublicenses of
the rights granted to it by Seres under Sections 2.1.5 to its Affiliates and to
Third Parties; provided, however, that Seres shall ensure that the terms of any
sublicense granted pursuant to this Section 2.1.6 are not inconsistent with the
terms and conditions of this Agreement.  Seres shall at all times remain
responsible for, and shall be liable under this Agreement with respect to, any
breach of this Agreement resulting directly or indirectly from the performance
by its Affiliates and Third Parties under any such sublicenses.

2.2[***].  NHSc [***] that neither NHSc nor its Affiliates, licensees or
sublicensees shall [***] or the performance of Seres’ obligations under this
Agreement, the Development Supply Agreement and the Commercial Supply
Agreement.  Upon any termination of this Agreement, the foregoing [***] shall
survive such termination and shall be expanded to include all Exploitation of
Collaboration Products in the Field in the Territory.

2.3Right of Reference.  Each Party shall have the right to (i) cross-reference
the other Party’s and such other Party’s Affiliates’ and licensees’ Regulatory
Approvals and Regulatory Documentation related to Collaboration Products, (ii) 
access such Regulatory Approvals and Regulatory Documentation and any
Information therein, and (iii) use such Information, in each case in connection
with the performance of its obligations and exercise of its rights under this
Agreement.  Each Party hereby grants to the other Party a “Right of Reference,”
as that term is defined in 21 C.F.R. § 314.3(b) in the United States, or an
equivalent right of access/reference in any other jurisdiction, to any data,
including any Party’s and such Party’s Affiliates’ Regulatory Approvals and
Regulatory Documentation, that relate to a Collaboration Product for use by the
other Party to Develop Collaboration Products for Commercialization in the
Territory or the Retained Territory, as applicable, pursuant to this
Agreement.  Each Party shall, or shall cause its Affiliates to, provide a signed
statement to this effect, if requested by the other Party, in accordance with 21
C.F.R. § 314.50(g)(3) or the equivalent as required in any other jurisdiction or
otherwise provide appropriate notification of such right to the applicable
Regulatory Authority.

2.4No Implied Licenses.  No license or other right is or shall be created or
granted hereunder by implication, estoppel or otherwise.  All such licenses and
rights are or shall be granted only as expressly provided in this Agreement.

2.5Transfer of Know‑How.  [***], Seres shall provide NHSc with copies of and/or
reasonable access to all existing material Licensed Know-How with respect to the
Collaboration Products and their use in the Field that is reasonably required by
or useful to NHSc for the Development and Commercialization of Collaboration
Products in the Field and in the Territory under this Agreement, except to the
extent that such Licensed Know-How has previously been provided to NHSc and
except to the extent such Licensed Know-How is specific to the Manufacture of
the Collaboration Products.   Such Licensed Know-How may be provided and/or

‑16‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

made accessible to NHSc in the form of copies of written documents or other
tangible form, and/or as electronic files in a mutually acceptable format and
medium, as agreed upon by the JSC.  During the Term, Seres will provide NHSc
with copies of or reasonable access to any additional material Licensed Know-How
obtained or generated by or on behalf of Seres or its Affiliates with respect to
the Collaboration Products and/or their use in the Field that is required by or
reasonably useful to NHSc for the Development or Commercialization of
Collaboration Products in the Field and in the Territory under this Agreement. 

2.6Trademark License Agreement.  [***], the Parties shall enter into a Trademark
License Agreement (such agreement, as amended from time to time, the “Trademark
License Agreement”), pursuant to which, among other things, Seres shall grant
NHSc and its Affiliates an exclusive, perpetual, fully paid-up, royalty-free
license to use in the Territory, in connection with the Commercialization of
Collaboration Products, such Trademarks, Product Literature and Promotional
Materials that have been used, or are contemplated to be used, by Seres or its
Affiliates in connection with the Commercialization of Collaboration Products in
the Retained Territory from time to time.

ARTICLE 3
Governance of THE Collaboration

3.1Formation and Composition of the Joint Steering Committee.  [***], NHSc and
Seres shall establish a “Joint Steering Committee” or “JSC” to serve as the
overall governing body for matters within the scope of this Agreement.  The JSC
shall be comprised of an equal number of representatives of each Party, which
number shall initially be three (3) senior-level representatives of each Party
and may be changed upon the mutual agreement of the Parties.  The JSC
representatives shall be senior-level employees of the appointing Party having
appropriate expertise and decision-making authority, and each Party shall
designate one of its JSC representatives to serve as co-chairpersons of the
JSC.  Either Party may replace any or all of its representatives on the JSC at
any time upon written notice to the other Party.  Any member of the JSC may
designate a substitute to attend and perform the functions of that member at any
meeting of the JSC.

3.2Role of JSC.  The JSC shall be responsible for oversight, strategic planning,
and overall management and coordination of the activities to be undertaken by
the Parties with respect to Development of the Collaboration Products.  This
will include responsibility for:   

(a)strategic oversight of the Development of Collaboration Products for the
Field, including approval of a global regulatory strategy for Collaboration
Products in the Field;  

(b)approval of all Development Plans (and the related Development Budgets) for
Collaboration Products, and any material amendments to such plans, including
agreeing at the appropriate time on the respective target product profiles for
the various Collaboration Products as part of the Global Development Plan;  

(c)monitoring and coordinating the Parties’ performance of Development Plans;  

‑17‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

(d)approval of any proposed increase of a previously agreed Development Budget
by an amount greater than [***]; and   

(e)monitoring the status of and coordinating Manufacturing of Collaboration
Products for Development and Commercialization purposes;

(f)review and approval of protocols for all pre-clinical studies and Clinical
Trials and any post-marketing clinical studies, risk evaluation and mitigation
strategies (“REMS”) or other post-marketing commitments or requirements imposed
by Regulatory Authorities involving Collaboration Products in the Field to be
undertaken by or on behalf of the Parties;  

(g)periodic review of the results arising from Development of Collaboration
Products in the Field;  

(h)monitoring and coordinating the performance by each Party of the regulatory
activities in respect of the Collaboration Products in the Field for which it is
responsible;

(i)establishment of the contents of the Global Registration Dossier to be used
by the Parties to prepare BLAs for the Collaboration Products in the Field in
the Territory and the Retained Territory, and allocation of responsibility
between the Parties for completing each section of such Global Registration
Dossier;

(j) review of Regulatory Filings for Collaboration Products in the Field prior
to their submission to Regulatory Authorities; and

(k)facilitating the exchange between the Parties of data and information
regarding Development and regulatory activities for Collaboration Products.

3.3Meetings of JSC.  The JSC will meet at least [***], or more frequently, as
agreed by the JSC.  The location of regularly scheduled meetings shall alternate
between the offices of the Parties unless otherwise agreed by the JSC.  Meetings
of the JSC may also be held telephonically, by video conference or by any other
media agreed to by the JSC.  Members of the JSC shall have the right to
participate in and vote at meetings [***].  One Party shall be responsible for
appointing an individual to record the minutes of each JSC meeting, which
minutes shall clearly document any decisions made by the JSC at such
meeting.  This responsibility shall alternate between the Parties every twelve
(12) months, with Seres being responsible for the initial twelve (12) months
following the date hereof.  JSC meeting minutes shall be circulated to the
Parties within [***] following the meeting for review, comment and ratification
by the Parties.  Each Party shall be responsible for expenses incurred by its
employees and its members of the JSC in attending or otherwise participating in
JSC meetings, including travel and related costs.  Any member of the JSC may
invite additional representatives of the Party such member represents, and who
have relevant expertise, to attend JSC meetings when appropriate for the issues
being addressed at the meeting with [***] prior notice to the other Party’s JSC
representatives.

‑18‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

3.4JSC Decision Making.  Decisions of the JSC shall be made by unanimous
vote.  Each of Seres and NHSc shall be entitled to [***] on all matters coming
before the JSC or any subcommittee or subgroup thereof.  If the JSC is incapable
of reaching [***], such matter shall be resolved in accordance with Section 14.1
and/or Section 14.2. 

3.5Authority.  The JSC will have only the powers assigned expressly to it in
this Article 3 and elsewhere in this Agreement, and will not have any power to
amend, modify or waive compliance with this Agreement.  In furtherance thereof,
each Party will retain the rights, powers and discretion granted to it under
this Agreement and no such rights, powers or discretion will be delegated to or
vested in the JSC unless such delegation or vesting of rights is expressly
provided for in this Agreement or the Parties expressly so agree in writing.

3.6JSC Subcommittees.  The JSC may, in its discretion, establish subcommittees
or working subgroups from time to time to handle specific matters within the
scope of the JSC’s area of authority and responsibility. Such subcommittees or
subgroups shall have such authority and responsibility as determined by the JSC
from time to time, and decisions and recommendations of any such subcommittee or
subgroup shall be made in accordance with Section 3.4 and Section 3.5.

3.7JSC Membership Following Development.  Notwithstanding anything to the
contrary herein, following the completion of the Development of all
Collaboration Products and the completion of all activities set out in any then
current Development Plan, each Party shall have the right, but not the
obligation, to terminate its membership in and cause the dissolution of the JSC
in accordance with this Section 3.7.  If either Party exercises its right to
withdraw from membership in, and cause the dissolution of, the JSC in accordance
with the foregoing, it shall provide the other Party with thirty (30) days’
prior written notice, and such withdrawal and dissolution shall be effective
upon the expiration of such thirty (30) day period.  Following the dissolution
of the JSC in accordance with this Section 3.7, (i) each Party shall have the
right to continue to receive the information it would otherwise be entitled to
receive under this Agreement and (ii) any matter that this Agreement
contemplates will be determined by the JSC will be made by the mutual written
agreement of the Parties, unless a Party has the right to decide such matter
pursuant to Section 14.2, in which case the Parties shall discuss such matter,
but such decision shall ultimately be made by such Party having such right
pursuant to Section 14.2.  

ARTICLE 4
DEVELOPMENT and Regulatory MATTERS

4.1Commitment to Develop Collaboration Products.  

4.1.1Subject to the terms and conditions of this Agreement, Seres will use
Diligent Efforts to (i) Develop each Collaboration Product contemplated in the
Global Development Plan from time to time in the Field and (ii) obtain approval
of a BLA for each such Collaboration Product in the European Union. Subject to
and in accordance with the terms, conditions and limitations of this Agreement
and the Global Development Plans, and to Seres’ performance of its obligations
under this Agreement that relate to Development of the Collaboration Products
and obtaining Regulatory Approval for the Collaboration Products in the

‑19‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

EU, NHSc will use Diligent Efforts to (x) conduct Development activities
allocated to NHSc for each Collaboration Product with respect to the EU, as
contemplated in the Global Development Plan in the Field, and (y) make such
applications and filings as are necessary to obtain Regulatory Approval in the
EU for each Collaboration Product in the Field [***]. 

4.1.2Without limiting NHSc’s obligations under Section 4.1.1, with respect to
each of the Second C Difficile Product and the Second IBD Product and any
Additional Collaboration Product [***], no later than the date that is [***],
NHSc shall notify Seres in writing whether or not it wishes to retain rights to
such Collaboration Product in any or all of [***] (each, a “Decision
Country”).  If NHSc notifies Seres that it does not wish to retain rights to the
applicable Collaboration Product in a particular Decision Country, Section 4.1.3
will apply with respect to such Collaboration Product in such Decision
Country.  For each Decision Country for which NHSc notifies Seres that it does
wish to retain rights, then NHSc shall either (a) submit a Regional Development
Plan covering such Collaboration Product in such Decision Country to the JSC for
consideration as soon as practicable but in no event later than the [***]
anniversary of [***], and shall thereafter use Diligent Efforts to conduct the
Development activities allocated to NHSc under the Regional Development for such
Collaboration Product in such Decision Country and use Diligent Efforts to
achieve First Commercial Sale of such Collaboration Product [***] or (b) notify
the JSC that NHSc wishes to delay using Diligent Efforts, as contemplated in the
preceding clause (a), and the reasons therefor; provided, however, that if Seres
does not agree that such delay, or a different commitment on NHSc’s part, is
warranted in respect of such Collaboration Product in such Decision Country for
legitimate business, legal or technical reasons, then clause (a) of this Section
4.1.2 shall apply with respect to such Collaboration Product in such Decision
Country.  Without limitation, to the extent that clause (a) applies with respect
to a particular Collaboration Product in a particular Decision Country, such
obligation to use Diligent Efforts may be performed through NHSc’s sublicensees
or distributors, and shall be deemed satisfied if, prior [***], the First
Commercial Sale of such Collaboration Product occurs in such Decision
Country.  Anything to the contrary notwithstanding, [***].

4.1.3If NHSc notifies Seres that it does not intend to pursue Commercialization
of any Collaboration Product in any Decision Country, Seres may elect, [***], to
notify NHSc in writing that it wishes to take control of Exploitation of such
Collaboration Product in such Decision Country, in which event, the following
shall apply:

(a)The Territory, solely with respect to such Collaboration Product, shall cease
to include such Decision Country and the Retained Territory shall thereupon
include such Decision Country solely with respect to such Collaboration Product;

(b)In the event that NHSc has commenced any Development activities solely in
respect of such Collaboration Product and such Decision Country, it shall use
Diligent Efforts to transition such Development activities to Seres or its
designee as soon as practicable and in a manner determined by the JSC;

(c)In the event that NHSc has theretofore made any Regulatory Filings in respect
to of such Collaboration Product in such Decision Country, it shall transfer
such Regulatory Filings to Seres or its designee as soon as practicable; and

‑20‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

(d)Seres shall pay NHSc a royalty of [***] of all Net Sales of such
Collaboration Product in such Decision Country and Sections 8.7, 8.8, 8.9, 8.10,
8.11 and 8.12 shall apply to Seres with respect to such royalties owing by
Seres, mutatis mutandis, except that all references in the definition of Net
Sales to NHSc shall be deemed to refer to Seres and only to Net Sales in such
Decision Country. 

4.1.4Anything to the contrary notwithstanding, if NHSc, in accordance with
Section 4.1.2, does not elect to retain rights to the relevant Collaboration
Product in a particular Decision Country and Seres elects to have such rights
revert to Seres in accordance with Section 4.1.3, NHSc’s obligations under
Section 4.1 shall terminate with respect to such Collaboration Product in such
Decision Country.  [***].  Anything to the contrary notwithstanding, in no event
will [***].  

4.2Development Plans.

4.2.1Global Development Plan.  The initial Global Development Plan will include
the elements attached hereto as Exhibit E.  Within [***] after the Effective
Date, the Parties, working through the JSC will agree upon a complete Global
Development Plan.  The JSC will review and update the Global Development Plan on
an annual basis.   [***] may propose amendments or modifications to the Global
Development Plan for consideration and approval by the JSC from time to time.

4.2.2Regional Development Plans.  In the event that NHSc elects, in its sole
discretion to undertake any Development activities with respect to Collaboration
Products in respect of the Territory that are outside the scope of the Global
Development Plan, it shall prepare one or more Regional Development Plans and
submit the same to the JSC for review and approval.  [***] may propose
amendments or modifications to such Regional Development Plan(s) for
consideration and approval by the JSC from time to time.

4.2.3Content of Development Plans.  Each JSC approved Development Plan will
clearly identify the Collaboration Products covered thereby (including any
required or anticipated label elements) and shall typically include, to the
extent available, details of: [***].  All Development Plans will also include
clearly indicate which Party will be responsible for performing each Development
activity set forth therein, and shall also include, respectively, the
corresponding Development Budget.

4.3Additional Collaboration Products.  As of the Effective Date of this
Agreement, the Collaboration Products to be Developed pursuant to this Agreement
and the Global Development Plan include the First IBD Product, the Second IBD
Product, the First C Difficile Product and the Second C Difficile Product.  From
time to time during the Term, the Parties may mutually agree to pursue the
Development in the Field of one or more other products based on Microbiome
Technology in lieu of or in addition to the then-existing Collaboration
Products.  Any such other Collaboration Product is referred to herein as an
“Additional Collaboration Product”.  Any such agreement with respect to an
Additional Collaboration Product shall be set forth in writing and signed by
both the Parties.  In connection with the Parties’ agreement to pursue
Development of an Additional Collaboration Product, the Parties will agree on,
among other things [***]. In addition, except upon the mutual written agreement
of the Parties, the

‑21‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

Global Development Plan shall not be modified so as to remove any Collaboration
Product from the scope thereof or to provide for the abandonment of Development
of any Collaboration Product.  

4.4Responsibility for Development Work.  Subject to Section 4.8 and except as
may otherwise be specified in the applicable Development Plan or separately
agreed in writing by the Parties, (i) Seres shall be responsible for the
performance of all Development activities contemplated in the Global Development
Plan, and for any other Development activities conducted solely with respect to
the Retained Territory, [***] for Collaboration Products in the Field, and (ii)
NHSc shall be responsible for the performance of all Development activities
contemplated in any Regional Development Plan.  All material Development
activities in subsections (i) and (ii) shall be discussed and approved by the
JSC, and responsibility for performance of any other Development activities to
be undertaken during the Term for the Collaboration Products in the Field shall
be allocated between the Parties as set forth, as applicable, in the relevant
JSC-approved Development Plan.  Either Party may request that [the other Party
provide assistance in certain aspects of Development activities for which it is
otherwise responsible under subsections (i) and (ii).  When making such request,
the requesting Party shall provide to the other Party information reasonably
necessary for such other Party to evaluate such request].  Such other Party
shall reasonably consider and discuss with the requesting Party the nature and
scope of such activities and shall respond to any such request within ten (10)
Business Days follow such request.  Each Party shall perform the Development
activities for which it is responsible in compliance with: (A) the terms of this
Agreement, (B) the relevant Development Plan, and (C) all applicable Laws,
including without limitation [***].  

4.5Additional Development.  

(a)If (i) NHSc wishes to [***], or (ii) Seres wishes to [***] (any of the
foregoing contemplated in clause (i) or (ii), an “Additional Development”), then
such Party may so notify the other Party and present the proposed design and
projected costs of such Additional Development to the JSC.  If the other Party
through its members of the JSC agrees to conduct such co-development and co-fund
such Additional Development, the Parties would amend the Global Development Plan
to include such Additional Development and the associated costs would be
included in Development Costs and shared by the Parties subject to and in
accordance with Section 4.8, in which case all resulting data would be available
for use by NHSc in connection with exercising its rights under this Agreement
with respect to the Collaboration Products in the Field and in the Territory and
for use by Seres in the Retained Territory in connection with the Collaboration
Product.  

(b)If the non-proposing Party does not wish to co-fund such proposed Additional
Development, [***], the proposing Party may proceed with such Additional
Development outside of the Global Development Plan (but if NHSc is the proposing
Party, such Additional Development would be conducted pursuant to a Regional
Development Plan approved by the JSC) and would be solely responsible for the
conduct and costs of such study.  In such case, [***] would have [***], except
with respect to [***] required to be filed with the [***] as set forth below, in
any filings with [***] in its territory (for NHSc, in the Territory and for
Seres, in the Retained Territory).  

‑22‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, [***] right to conduct any proposed Clinical
Trial as part of any Additional Development that is not required to obtain
initial Regulatory Approval of a Product in the Field and in the Territory
unilaterally would not apply until [***].      

(c)Notwithstanding the foregoing, if the non-proposing Party [***], such
non-proposing Party would have the right to refer such matter to [***] for
resolution of whether such proposed Additional Development would have the effect
that is concerning the non-proposing Party.  If the matter is not resolved by
[***], it shall be submitted for discussion and resolution in accordance with
Article 14.

(d)[***] right to conduct unilaterally an Additional Development as described
above would not include the right to conduct such study in [***].  [***] right
to conduct unilaterally an Additional Development would not include the right to
conduct such study [***].

(e)Notwithstanding the foregoing, the non-proposing Party would have the right
to “Buy In” to co-fund any Additional Development for the Collaboration Product
for which the non-proposing Party declined previously to co-fund by (i)
reimbursing the proposing Party an amount equal to the Relevant Percentage of
the costs the proposing Party incurred to conduct such Additional Development
prior to the Buy In, plus a premium of [***] of such amount; and (ii) sharing
the Relevant Percentage of all costs incurred by the proposing Party to conduct
such Additional Development after such Buy In, to the extent applicable.  The
“Relevant Percentage” for NHSc as the non-proposing Party is [***] and the
“Relevant Percentage” for Seres as the non-proposing Party is [***].

4.6Development Reports.  Each Party will keep the other Party reasonably
informed with respect to the progress and results of the various Development
activities for which it is responsible, including without limitation by
providing regular updates at each meeting of the JSC.  In addition, the JSC will
compile written [***] Development reports within [***] following the end of the
[***] presenting a meaningful summary of progress against each Development Plan
and activities accomplished by the Parties in relation thereto through the end
of such [***] period, which summary will include, to the extent applicable, a
summary of significant results, adverse event reports, information and data
generated, Manufacturing developments, significant challenges anticipated and
updates regarding significant intellectual property and supply chain matters,
with respect to each Collaboration Product in the Field.  The Parties will agree
on an appropriate format for such [***] reports, which may consist of a
compilation of separate subject matter reports (or excerpts therefrom) that are
generated in the ordinary course by or on behalf of the Party responsible for
the relevant Development activities.

4.7Development Records.  Each Party shall maintain, and require its Affiliates
and Third Party subcontractors to maintain, complete and accurate records of (i)
all work conducted by it or on its behalf in furtherance of the Development of
the Collaboration Products in the Field, and (ii) all results, data, Inventions
and other developments generated in connection with conducting such
activities.  Such records shall be complete and accurate and shall fully and
properly reflect all such work done and results achieved in sufficient detail
and in good scientific manner appropriate for business, patent and regulatory
purposes.  Such records shall be

‑23‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

Confidential Information of the applicable Party and shall be maintained and
treated as such in accordance with the terms of Article 11. 

4.8Development Costs.  The Parties agree to share certain Development Costs
incurred by or on behalf of the Parties during the Term in respect of Clinical
Trials, as provided in this Section 4.8.  [***].  Shared Development Costs shall
include only those Development Costs incurred in accordance with [***],
including [***] contained therein.  For clarity, Shared Development Costs are
specifically limited to [***], not to exceed [***] for any one Collaboration
Product.  Each Party shall promptly notify the other Party in writing in the
event it determines that the Shared Development Costs for one or more
Development activities for which it is responsible are expected to exceed the
amounts budgeted in the relevant Development Budget for such activities.  

4.8.1Development Costs for IBD Products in the IBD Field.  Subject to Section
4.5, the Parties shall pay and be responsible for Development Costs relating to
the Development of Collaboration Products in the IBD Field as follows:  

(a)Seres shall pay for all Development Costs for each IBD Product in the IBD
Field up to and including the Phase II Clinical Trial for such IBD Product; and

(b)With respect to the Development Costs in respect of Phase III Clinical Trials
for IBD Products in the IBD Field, and all Development Costs in respect of any
other Clinical Trials of IBD Products for the IBD Field that are set forth in
the Global Development Plan, Seres shall pay 67% and NHSc shall pay 33%;

(c)Seres shall pay for all Development Costs associated with conducting
activities associated with IBD Products in the IBD Field that are not included
in a Development Plan and that are conducted in respect of the Retained
Territory; and

(d)NHSc shall pay for all Development Costs associated with conducting
activities associated with IBD Products in the IBD Field under any Regional
Development Plan, in each case, to the extent not contemplated in clause (a) or
clause (b) of this Section 4.8.1.

4.8.2Development Costs for C Difficile Products in the C Difficile Field.  The
Parties shall pay and be responsible for Development Costs for C Difficile
Products in the C Difficile Field as follows:

(a)Seres shall pay for all Development Costs in respect of the ongoing Phase II
Clinical Trial, and, subject to Section 4.5, for any Phase III Clinical Trial
set forth in the Global Development Plan, for the First C Difficile Product in
the C Difficile Field;

(b)Seres shall pay for all Development Costs in respect of any Phase I Clinical
Trial or Phase II Clinical Trial for the Second C Difficile Product or any
Additional Collaboration Product in the C Difficile Field;

(c)With respect to the Development Costs in respect of any Phase III Clinical
Trials (other than those contemplated by clause (a) or (b) of this Section
4.8.2) for C

‑24‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

Difficile Products in the C Difficile Field set forth in the Global Development
Plan, Seres shall pay 67% and NHSc shall pay 33% thereof; 

(d)Seres shall pay for all Development Costs associated with conducting
activities associated with C Difficile Products in the C Difficile Field that
are not included in a Development Plan and that are conducted in the Retained
Territory; and

(e)NHSc shall pay for all Development Costs of conducting activities associated
with C Difficile Products in the C Difficile Field under any Regional
Development Plan, in each case, to the extent not contemplated in clauses (a),
(b) or (c) of this Section 4.8.2.

4.8.3Reporting and Reconciliation of Shared Development Costs.  During the Term,
each of Seres and NHSc shall generate and maintain accurate and complete books
and records of all Shared Development Costs actually incurred by it or its
Affiliates in a manner consistent with its internal policies and in sufficient
detail to enable the tracking of such Shared Development Costs on a
Collaboration Product-by-Collaboration Product and country-by-country
basis.  Within [***] after the end of each Calendar Quarter during the Term,
each Party shall submit to the other Party a written report of all Shared
Development Costs incurred by or on its behalf during such Calendar Quarter in
performance of the specific Development activities for which it was responsible
under the Development Plans.  As promptly as practicable thereafter, the Parties
shall determine, based on such reports, the amount required to be paid by one
Party to the other in order to give effect to the allocation of Shared
Development Costs set forth in this Section 4.8.  Each such reconciliation
payment will be due and payable within [***] of such notice and shall be made by
wire transfer of immediately available funds to such account and in accordance
with such instructions as the payee shall specify.

4.8.4Audit. Each Party shall have the right to examine and audit the other
Party’s relevant books and records to verify the other Party’s Shared
Development Costs or costs to be reimbursed to a Party pursuant to Section 4.5
reported hereunder.  Any such audit shall be on at least thirty (30) days’ prior
written notice.  A Party’s rights to perform an audit under this Section 4.8.4
shall be limited to not more than one (1) such audit in any Calendar Year and
shall be limited to the pertinent books and records for any Calendar Year ending
not more than thirty-six (36) months before the date of the request.  The audit
shall be performed at the requesting Party’s sole expense by an independent
certified public accounting firm of internationally recognized standing that is
selected by the auditing Party and reasonably acceptable to the audited Party.  
The accounting firm may be required to enter into a reasonable and customary
confidentiality agreement with the audited Party to protect the confidentiality
of its books and records.  The Party being audited shall make the relevant books
and records reasonably available during normal business hours for examination by
the accounting firm.  Except as may otherwise be agreed, the accounting firm
shall be provided access to such books and records at the audited Party’s and/or
its Affiliates’ facilities where such books and records are normally kept.  Upon
completion of the audit, the accounting firm shall provide both Parties a
written report disclosing whether or not the relevant reports of its Shared
Development Costs or costs to be reimbursed to a Party pursuant to Section 4.5
are correct, and the specific details concerning any discrepancies.  The
accounting firm shall not provide the requesting Party with any additional
information or access to the audited Party’s confidential information.  If any
audit pursuant to this Section 4.8.4

‑25‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

reveals a discrepancy in one or both Parties’ Shared Development Costs or costs
to be reimbursed to a Party pursuant to Section 4.5 and, on the basis thereof,
an additional net amount is owed to a Party based on the provisions of this
Section 4.8, such additional amount shall be paid to such Party [***] of the
date that the Parties receive such accountant’s written report.  In the event
that the total amount of any underpayments by the audited Party to the other
Party for the audited period exceeds [***] of the aggregate total amount that
was properly due and payable to such other Party pursuant to this Section 4.8.4
for the audited period, then the audited Party shall also reimburse such Party
for the documented, reasonable out of pocket expenses incurred in conducting the
audit, except to the extent that such underpayment was due to any inaccurate or
incomplete information provided to the audited Party by such Party.  Any audit
of NHSc’s Shared Development Costs pursuant to this Section 4.8.4 or costs to be
reimbursed to NHSc pursuant to Section 4.5 shall be conducted concurrently with
any audit conducted by Seres pursuant to Section 8.12. 

4.9Regulatory Matters.

4.9.1Regulatory Filings and Regulatory Approvals.  

(a)In accordance with the Global Development Plan, [Seres] shall be responsible
for [***].

(b)[***] and [***] shall have [***] for regulatory matters in countries in
[***], subject to the terms and conditions of this Agreement, (ii) subject to
clause (c) below, [***] or sublicensees shall own all Regulatory Filings and
Regulatory Approvals in respect of [***] and [***] shall have [***] for
regulatory matters in countries in [***], subject to the terms and conditions of
this Agreement.

(c)All Regulatory Filings in the European Union shall [***]; provided, however,
that until such time as Regulatory Approval for a particular Collaboration
Product is received in the European Union, [***].  [***] shall pay directly or
reimburse [***].

(d)It is anticipated that, in most cases, BLAs or other similar Regulatory
Filings by the Parties to obtain Regulatory Approval for a given indication will
be based upon a Global Registration Dossier to be prepared by the Parties and
which is generally intended to comply with applicable United States, Canadian
and EU Laws.  The specific Regulatory Filings to be made in each country or
jurisdiction [***], as modified and/or supplemented to comply with applicable
Laws in such country.  Such Party’s responsibilities will also include:  (i)
[***]; (ii) [***]; and (iii) [***].  All such activities shall be undertaken and
performed in accordance with the applicable Development Plan and the global
regulatory strategy [***].

4.9.2Review and Comment.  [***] shall serve as a forum to oversee and coordinate
the Parties’ efforts in preparing and submission of Regulatory Filings for the
Collaboration Products, and shall be responsible for review and approval of such
Regulatory Filings.  The foregoing shall include the allocation of
responsibility for preparing the various sections and related supporting
documentation for the Global Registration Dossier to be used for

‑26‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

such Regulatory Filings, it being understood that, except as may otherwise be
agreed in writing by the Parties, Seres shall be responsible for preparing the
CMC sections.  Each of Seres and NHSc shall, [***].  Anything to the contrary
notwithstanding, [***].  

4.9.3Data Sharing.  Subject to Section 4.5, each Party shall [***], relating to
or intended to support any Regulatory Filing for the Collaboration Products in
the Field.   In addition, the Party [***] shall provide the other Party with
copies of [***] with respect to the Collaboration Products.  All [***] exchanged
by the Parties pursuant to this Section 4.9.3 shall be treated by the Parties as
Confidential Information in accordance with Article 11.  

4.9.4Communications and Participation in Meetings with Regulatory
Authorities.  Each Party shall provide the other Party with notice of all [***]
concerning Regulatory Filings and/or Regulatory Approval relating to
Collaboration Products within [***] after such Party [***].  At all such [***],
the non-filing Party shall have the right to [***] applicable Regulatory
Authority.  Subject to the foregoing, the filing Party shall [***] the relevant
Regulatory Authority.  However, if attendance [***] with a Regulatory Authority
is [***], attendance shall be based on [***] Collaboration Product; provided
that each Party shall in any event be entitled to [***] at any such [***].

4.9.5Regulatory Expenses.  Except as otherwise provided in Section 4.8, [***]
for all costs and expenses relating to obtaining and maintaining Collaboration
Product Approvals [***].

4.10Subcontracting.  Either Party may perform any specific activities for which
it is responsible in connection with the Development of the Collaboration
Products through subcontracting to [***].  The subcontracting Party shall: (i)
[***]; (ii) [***]; and (iii) at all times be responsible for and liable under
this Agreement with respect to the performance or non-performance of such
subcontractor.

ARTICLE 5
MANUFACTURE AND SUPPLY

5.1Responsibility for Manufacturing for Development.  Except as may otherwise be
agreed in writing by the Parties, Seres and/or its designated Affiliates shall
be responsible for Manufacturing or having Manufactured Collaboration Products
for Development in the Field.  [***].  Seres shall perform or cause to be
performed all of its and its Affiliates’ and subcontractors’ obligations under
the Development Supply Agreement and the Commercial Supply Agreement in
accordance with their respective terms.  Seres shall perform its
responsibilities under this Section 5.1 [***] in accordance with the terms of
Sections 5.2 and 5.3.

5.2Supply of Collaboration Product for Development.  Except as may otherwise be
agreed by the Parties in writing, Seres shall be responsible for supplying
and/or procuring the supply of all of the Parties’ respective requirements for
Collaboration Products for use in Development of the Collaboration Products the
Field in accordance with a development supply agreement to be entered into by
the Parties [***] after the Effective Date (such agreement, as amended from time
to time, the “Development Supply Agreement”).  [***] and shall [***] in respect
of all such Collaboration Product supplied to NHSc for such purposes, [***].

‑27‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

5.3Commercial Supply.  Not later than [***], the Parties shall negotiate in good
faith the terms of a supply agreement for the commercial supply by Seres of
Collaboration Products to NHSc (such agreement, as amended from time to time,
the “Commercial Supply Agreement”).  The Parties shall enter into the Commercial
Supply Agreement [***]. Such Commercial Supply Agreement will contemplate
[***]. 

5.4Manufacturing Compliance.  Each of the Development Supply Agreement and the
Commercial Supply Agreement shall require Seres to Manufacture or have
Manufactured and supply Collaboration Products for Development or
Commercialization, as applicable, in the Field and in the Territory  [***].  The
foregoing shall include without limitation establishing and maintaining proper
quality assurance and quality control policies and procedures in connection with
such Manufacturing activities.  Each of the Development Supply Agreement and the
Commercial Supply Agreement shall also require Seres to Manufacture or have
Manufactured Collaboration Product using Manufacturing facilities (including
those of its Affiliates’ or Third Party contractors) that have been properly
validated and comply with GMPs and all applicable Laws, including without
limitation, local health, safety and environmental Laws.  Each of the
Development Supply Agreement and the Commercial Supply Agreement shall require
[***].  

5.5Technology Transfer.  The Commercial Supply Agreement shall provide that if
Seres fails to supply all of NHSc’s requirements of Collaboration Products
thereunder in any material respect [***], Seres shall [***] transfer or require
its Third Party contractors to transfer (to the extent Seres has the right to do
so) all Manufacturing technologies used in the Manufacture of any Collaboration
Product in the Field as are reasonably necessary to enable the Third Party
Manufacturer to Manufacture Collaboration Products, including providing
[***].   Such technology transfer may be implemented by means of [***].  The
Commercial Supply Agreement shall require that [***].  Recognizing the
importance of [***].  The Commercial Supply Agreement shall provide that
[***].  

ARTICLE 6
COMMERCIALIZATION

6.1Commercialization Generally.  As between the Parties and subject to the terms
and conditions of this Agreement (i) NHSc shall be solely responsible for
Commercializing the Collaboration Products in the Field in the Territory, either
directly or through its Affiliates, sublicensees or distributors, and (ii) Seres
shall be solely responsible for Commercializing the Collaboration Products in
the Retained Territory, either directly or through its Affiliates, sublicensees
or distributors.  Each Party shall ensure that all Commercialization activities
it undertakes, directly or indirectly, shall be undertaken in accordance with
all applicable Laws.

6.2NHSc Diligence Obligation.  

6.2.1NHSc shall use Diligent Efforts to achieve First Commercial Sale of each
Collaboration Product in the Field in at least [***] Major Milestone Countries
in the European Union within [***].  In addition, NHSc shall use Diligent
Efforts to Commercialize each Collaboration Product in the Field in the European
Union following [***].

‑28‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

6.2.2Unless rights to a particular Collaboration Product in the Field in a
particular Decision Country have reverted to Seres in accordance with Section
4.1.3, with respect to each Collaboration Product and each Decision Country,
NHSc shall use Diligent Efforts to Commercialize such Collaboration Product in
the Field in such Decision Country following [***]. 

6.2.3The Parties recognize that the application of Diligent Efforts could result
in the determination that it is not commercially viable or economically feasible
to Commercialize a Collaboration Product in a particular country or countries. 
In addition, [***].

6.2.4Except as set forth in this Section 6.2 and subject to the express terms of
this Agreement, any Commercialization of Collaboration Product in the Territory
shall be in NHSc’s sole and absolute discretion.  Without limiting the
foregoing, [***].

ARTICLE 7
COMPLIANCE, PHARMACOVIGILANCE AND OTHER REGULATORY MATTERS

7.1Compliance.  During the Term, each Party shall maintain in full force and
effect all necessary licenses, permits and other authorizations required by
applicable Law to carry out its obligations under this Agreement.  In addition,
each Party shall be responsible for ensuring that all activities for which it is
responsible under this Agreement related to the Development, Manufacture and/or
Commercialization of Collaboration Products are performed in accordance with all
applicable Laws.

7.2Debarred Persons.  Without limiting Section 7.1, in the course of the
Development, Manufacture and Commercialization of a Collaboration Products,
neither Party shall use any employee, consultant or contractor:

7.2.1who has been debarred under 21 U.S.C. § 335(a)-(b) or pursuant to the
analogous applicable Laws of any Regulatory Authority;

7.2.2who, to such Party’s Knowledge, has been charged with, or convicted of, any
felony or misdemeanor within the ambit of 42 U.S.C. §§ 1320a-7(a),
1320a-7(b)(l)-(3), or otherwise pursuant to the analogous applicable Laws of any
Regulatory Authority, or is proposed for exclusion, or the subject of exclusion
or debarment proceedings by a Regulatory Authority, during the employee’s or
consultant’s employment or contract term with such Party; and

7.2.3who is excluded, suspended or debarred from participation, or otherwise
ineligible to participate, in any U.S. or non-U.S. healthcare programs (or who
has been convicted of a criminal offense that falls within the scope of 42
U.S.C. §1320a-7 but has not yet been excluded, debarred, suspended, or otherwise
declared ineligible), or excluded, suspended or debarred by a Regulatory
Authority from participation, or otherwise ineligible to participate, in any
procurement or nonprocurement programs.

Each Party shall notify the other Party promptly, but in no event later than
five (5) Business Days, upon becoming aware that any of its employees or
consultants has been excluded, debarred, suspended or is otherwise ineligible,
or is the subject of exclusion, debarment or suspension proceedings by any
Regulatory Authority.

‑29‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

7.3Notifications Regarding Regulatory Matters.  Each Party shall promptly [***]
notify the other Party in writing upon the occurrence of any of the
following:   

7.3.1receiving any communication from Regulatory Authorities with respect to any
CMC, safety or efficacy issue with respect to any Collaboration Product, or any
advertising or promotional claims with respect to a Collaboration Product; or

7.3.2receiving information concerning the initiation of any investigation,
review or inquiry regarding any Collaboration Product (including with respect to
its Manufacture or supply) by any Regulatory Authority, including but not
limited to (1) the need for a remedial action related to one or more batches of
any Collaboration Product (including a recall or withdrawal), (2) possible
detention, seizure of, or injunction against distribution of any Collaboration
Product, (3) the facilities used in conjunction with the Manufacture or
distribution of any Collaboration Product, (4) the receipt of a report
concerning any bacteriological contamination, significant chemical, physical, or
other change or deterioration in any Collaboration Product or (5) the receipt of
any complaint concerning suspected or actual tampering, contamination,
misbranding or other similar issues related to any Collaboration Product.

In addition, if either Party determines that it is required to communicate with
any Regulatory Authority regarding any Collaboration Product, then it shall (x)
so advise the other Party promptly, [***] and (y) except to the extent
prohibited by applicable Laws provide the other Party in advance with a copy of
any proposed written communication with such Regulatory Authority.  For purposes
of clarity it is acknowledged that nothing herein shall be construed as limiting
a Party’s right to communicate with any Regulatory Authority or take such other
immediate action related to any Collaboration Product as is it reasonably deems
necessary in order to comply with applicable Law; provided that notification to
the other Party is provided as soon as practicable thereafter.

7.4Pharmacovigilance.  At least [***] prior to [***], the Parties shall enter
into an agreement to initiate a process for the exchange of adverse event safety
data (including post-marketing spontaneous reports received by each Party and
its Affiliates) and any other risk management activities and related data
required for the Collaboration Products in a mutually agreed format in order to
monitor the safety of the Collaboration Products and to meet reporting
requirements of any applicable Regulatory Authority.

7.5Safety Issues.  In the event either Party has a material concern about a
safety issue related to a Collaboration Product prior to the First Commercial
Sale in the Territory, such Party will present such safety issue to the JSC and
the Parties will take the steps reasonable and necessary to review, address and
resolve such safety concerns.

7.6Product Complaints.  Each Party shall maintain a record of all non‑medical
and medical product‑related complaints it receives with respect to the
Collaboration Products.  Each Party shall promptly notify the other Party of any
such complaint received by it in sufficient detail and in accordance with the
timeframes and procedures for reporting to be mutually established by the
Parties in writing within thirty (30) days of the date hereof.  Seres shall
investigate and respond to all such complaints with respect to the Collaboration
Products arising

‑30‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

in the Retained Territory as soon as reasonably practicable and provide a copy
of all such responses to NHSc promptly.  NHSc shall investigate and respond to
all such complaints with respect to the Collaboration Products arising in the
Territory as soon as reasonably practicable and provide a copy of all such
responses to Seres promptly.  

7.7Product Recalls.  During the Term, Seres and NHSc shall promptly consult with
one another in good faith as to all decisions concerning any potential recall,
field correction or withdrawal of a Collaboration Product from the market in any
country or region in the Territory (each such event, a “Recall”), including, but
not limited to, [***] any Recall.  Without limiting the foregoing, each Party
shall keep the other Party promptly and fully informed of any notification or
other information, whether received directly or indirectly, which might affect
the marketability, safety or effectiveness of any Collaboration Product or which
might result in a Recall.  Notwithstanding anything herein to the contrary, the
ultimate decision as to whether or not any Recall shall be made and the timing
and scope thereof shall [***].  If the applicable Party having discretion with
respect to a particular Recall decision elects to conduct any Recall, such Party
shall have sole discretion and control with respect to [***].  

ARTICLE 8
FINANCIAL TERMS

8.1Upfront  Payment.  Subject to the terms and conditions of this Agreement,
within [***] after the date hereof, NHSc shall pay to Seres a one-time,
non-refundable, license fee of one hundred twenty million US dollars
($120,000,000).  

8.2Payments Relating to IBD Products.  

8.2.1Development and Approval Milestone License Payments for IBD
Products.  Subject to the terms of this Agreement, within [***] after the
achievement of a Milestone Event set forth below, NHSc shall make a one-time,
non-refundable Milestone License Payment to Seres in the amount below
corresponding to such Milestone Event (which Milestone License Payments
contemplated by this Section 8.2.1 shall not exceed, in the aggregate, four
hundred ninety million US dollars ($490,000,000)).  For purposes of this
Article 8 (i) [***].  

Milestone Event

Milestone License Payment

First IBD Product

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

‑31‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

Milestone Event

Milestone License Payment

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

 

 

Second IBD Product

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

‑32‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

8.2.2IBD Product Royalties.  Subject to the terms of this Agreement, including
Section 8.6, during the IBD Royalty Period, NHSc shall make tiered royalty
payments to Seres in respect of Net Sales of IBD Products in the Territory
during each Calendar Year, as set forth below.     

Annual Net Sales

Royalties

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

8.3C Difficile Field Payments.

8.3.1Development and Approval Milestone License Payments for C Difficile
Products.  Subject to the terms of this Agreement, within [***] after the
achievement of a Milestone Event set forth below, NHSc shall make a one-time,
non-refundable Milestone License Payment to Seres in the amount below
corresponding to such Milestone Event (which Milestone License Payments pursuant
to this Section 8.3.1 shall not exceed, in the aggregate, (i) with respect to
the First C Difficile Product, [***] and (ii) with respect to the Second C
Difficile Product, [***]):

Milestone Event

Milestone License Payment

First C Difficile Product

Commencement of a Phase III Clinical Trial in accordance with the Global
Development Plan in respect of the First C Difficile Product for [***] C
Difficile.

$20,000,000

[***]

[***]

[***]

[***]

[***]

[***]

 

 

Second C Difficile Product

Commencement of a Phase I Clinical Trial, as contemplated in the Global
Development Plan, in respect of the Second C Difficile Product for [***] C
Difficile.

$10,000,000

[***]

[***]

[***]

[***]

‑33‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

Milestone Event

Milestone License Payment

[***]

[***]

[***]

[***]

[***]

[***]

8.3.2Commercialization Milestone License Payments for C Difficile
Products.  Subject to the terms of this Agreement, within forty-five (45) days
after the achievement of a Milestone Event set forth below, NHSc shall make a
one-time, non-refundable Milestone License Payment to Seres in the amount below
corresponding to such Milestone Event (which Milestone License Payments pursuant
to this Section 8.3.2 shall not exceed, in the aggregate, one hundred twenty
million US dollars ($120,000,000)):

Milestone Event

Milestone License Payment

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

8.3.3C Difficile Product Royalties.  Subject to the terms of this Agreement,
including Section 8.6, during the C Difficile Royalty Period, NHSc shall make
tiered royalty payments to Seres in respect of Net Sales of C Difficile Products
in the Territory during each Calendar Year, as set forth below.     

Annual Net Sales

Royalties

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

‑34‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

8.4Additional Commercialization Milestone License Payments.  Subject to the
terms of this Agreement, within [***] after the achievement of a Milestone Event
set forth below, NHSc shall make a one-time, non-refundable Milestone License
Payment to Seres in the amount below corresponding to such Milestone Event
(which Milestone License Payments pursuant to this Section 8.4 shall not exceed,
in the aggregate, one billion five million US dollars ($1,005,000,000)):    

Milestone Event

(Annual Net Sales)

Milestone License Payment

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

8.5Additional Milestone License Payment Terms.  

8.5.1Substitute or Additional Collaboration Products in the Field.  Subject to
Section 8.5.2, if the Parties mutually agree in writing to Develop one or more
Additional Collaboration Product candidates as a substitute for any
Collaboration Product for which Milestone Events are contemplated in Section
8.2.1, Section 8.3.1 or Section 8.3.2, and if such Additional Collaboration
Product achieves any Milestone Event corresponding to a Milestone License
Payment set forth above for the Collaboration Product for which the Additional
Collaboration Product was substituted, as set forth in Section 8.2.1, Section
8.3.1. or Section 8.3.2, then [***]. For the avoidance of doubt, this Section
8.5.1 shall not apply to any Additional Collaboration Product that is not
selected by mutual written agreement of the parties to be a substitute for any
Collaboration Product for which Milestone Events are contemplated pursuant to
Section 8.2.1, Section 8.3.1. or Section 8.3.2.  For the avoidance of doubt (i)
in the event that any Milestone Event is achieved with respect to a
Collaboration Product and the Parties have agreed in writing to Develop an
Additional Collaboration Product as a substitute for such Collaboration Product,
such Milestone Event shall not be paid a second time in relation to achievement
of such Milestone Event for such Additional Collaboration Product and (ii) no
Milestone License Payments shall be owing pursuant to Section 8.2.1 or Section
8.3.1 in respect of any Additional Collaboration Products that the Parties have
not agreed in writing shall be substituted for a Collaboration Product
contemplated in such Sections.  

8.5.2Certain Limitations.  Each of the Development and approval Milestone
License Payments shall only be payable once, upon the first occurrence of the
corresponding Milestone Event, and no additional payment will be due in the
event of any repeated occurrence of such Milestone Event, including in relation
to more than one Collaboration Product.    The payments expressly set forth in
this Article 8 shall constitute the sole consideration for the licenses and
other rights contemplated hereunder and any and all Development conducted by
Seres of Collaboration Products.  Anything to the contrary notwithstanding, if
[***].

‑35‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

8.5.3Notice.  Seres shall promptly [***] notify NHSc in writing in the event
that, or Seres believes that, any Milestone Event contemplated in Section 8.2.1
or Section 8.3.1 has been achieved. 

8.5.4Skipped Milestones.  If a Milestone Event that is contemplated in Article 8
and is based on the receipt of Regulatory Approval for a Collaboration Product
for a particular indication is achieved and any Milestone Event relating to the
commencement of a Clinical Trial in respect of such Collaboration Product in
such indication was not achieved, then such Milestone License Payment
corresponding to such Milestone Event relating to the commencement of such
Clinical Trial shall nonetheless be paid concurrently with the Milestone License
Payment corresponding to receipt of such Regulatory Approval for such
Collaboration Product.  

8.6Additional Royalty Terms.

8.6.1Generic Product Step-Down.  In the event that a Generic Product is sold in
the Field to a Third Party in a country in the Territory in any given Calendar
Quarter, then, for the remaining period of the Royalty Period applicable to such
Collaboration Product in such country, the Net Sales of such Collaboration
Product in such country to be included in Net Sales for the purpose of the
calculation of the royalties due under Section 8.2.2 or Section 8.3.3, as
applicable, shall be reduced by [***].

8.6.2Royalty Stacking. If during any Royalty Period, NHSc enters into or becomes
subject to any agreement or other arrangement (including any license agreement,
settlement or award or judgment) with a Third Party under which it obtains a
license or other right (including any covenant not to sue or similar
arrangement) under any Patent or intellectual property of such Third Party in a
particular country in the Territory that, [***], is necessary for NHSc, its
Affiliates or any sublicensee to Exploit any Collaboration Product(s) in such
country in accordance with this Agreement, then, upon entry into any such
agreement or arrangement and thereafter during the remainder of the period
during which NHSc owes royalties to such Third Party pursuant to such agreement
or arrangement and to Seres under this Agreement based upon sales of any
Collaboration Products in such country, the Net Sales of such Collaboration
Product(s) in such country to be included in Net Sales for the purpose of the
calculation of the royalties due under Section 8.2.2 or Section 8.3.3, as
applicable, shall be reduced [***]; provided, that the royalties due to Seres
under Section 8.2.2 or Section 8.3.3 in respect of any Calendar Quarter, as
applicable, shall not be reduced in aggregate by more than [***] by virtue of
this Section 8.6.2; provided, further, that if NHSc is unable to offset from the
royalties owing to Seres during any Calendar Quarter the full amount paid to
such Third Parties in such Calendar Quarter, NHSc may reduce the applicable
royalty rate due to Seres in any subsequent Calendar Quarter in accordance with
the foregoing.

8.6.3Limitation.  Notwithstanding Sections 8.6.1 and 8.6.2, in no event shall
the royalties payable by NHSc pursuant to Sections 8.2.2 or 8.3.3  be reduced by
more than [***] in the aggregate by operation of Sections 8.6.1 or 8.6.2.  

8.6.4Infringing Products.  If any Third Party commences commercial sale of any
product in the Field in a country in the Territory that, [***], infringes any of
the Licensed

‑36‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

Patents, and the Net Sales in the Field in such country of any Collaboration
Product utilizing or covered by such Licensed Patents thereafter decrease [***]
(the “Trigger”), then the Net Sales of such Collaboration Product in such
country to be included in Net Sales for the purpose of the calculation of the
royalties otherwise due under Section 8.2.2 or Section 8.3.3, as applicable,
shall be reduced by [***], commencing with the first Calendar Quarter after the
Trigger occurs ending with the Calendar Quarter ending after such other product
is withdrawn from the market in such country.  

8.6.5Combination Products. If a Collaboration Product under this Agreement is
sold in form of a Combination Product, then Net Sales for such Combination
Product shall be determined on a country-by-country basis as follows:

(a)If the Collaboration Product and the Other Product are sold separately, the
royalty payments due on the Net Sales of the Combination Product shall be equal
to the applicable percentage (royalty rate) multiplied by the Net Sales of the
Combination Product multiplied by the fraction, A/(A+B) where “A” is the mean
gross selling price of the Collaboration Product and “B” is the mean gross
selling price of the Other Product.

(b)If the Collaboration Product and the Other Product are sold separately, but
the mean gross selling price of the Other Product cannot be determined, the
royalty payments due on the Net Sales of the Combination Product shall be equal
to the applicable percentage (royalty rate) multiplied by the Net Sales of the
Combination Product multiplied by the fraction A/C wherein “A” is the mean gross
selling price of the Collaboration Product and “C” is the mean gross selling
price of the Combination Product.

(c)If the Collaboration Product and the Other Product are sold separately, but
the mean gross selling price of the Collaboration Product cannot be determined,
the royalty payments due on the Net Sales of the Combination Product shall be
equal to the applicable percentage (royalty rate) multiplied by the Net Sales of
the Combination Product multiplied by the following formula: one (1) minus B/C
wherein "B" is the mean gross selling price of the Other Product and "C" is the
mean gross selling price of the Combination Product.

(d)If the Collaboration Product and the Other Product are sold separately, but
the mean gross selling price of neither the Collaboration Product nor the Other
Product can be determined, Net Sales of the Collaboration Product shall be equal
to Net Sales of the Combination Product multiplied by a percentage agreed to by
the Parties, acting in good faith. If the Parties are unable to agree upon such
a percentage, the dispute shall be resolved by arbitration pursuant to Section
14.3.

8.7Royalty Payments and Reports.  NHSc shall make all royalty payments owed
under this Agreement within [***] following the end of each Calendar Quarter for
Net Sales during the previous Calendar Quarter, and together with such payment,
shall  submit to Seres a written report setting forth, on a Collaboration
Product-by-Collaboration Product basis (i) a reasonably detailed calculation of
the Net Sales for such Calendar Quarter in each country in the Territory upon
which such royalty payments are based including all deductions from gross sales

‑37‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

made in arriving at the same, (ii) year-to-date, total royalty payments due to
Seres hereunder, and (iii) any other information reasonably needed to support
the calculation of such Net Sales and royalty payments. 

8.8Payment Terms.  For clarity, any and all dollar amounts referred to in this
Agreement shall mean U.S. dollars.  Except as otherwise specifically provided in
this Agreement, any and all payments due from one Party to the other pursuant to
this Agreement shall be made in U.S. dollars by wire transfer of immediately
available funds to such account or accounts and in accordance with such
instructions as are provided by the payee Party from time to time.

8.9Interest on Late Payments.  Any amount required to be paid by a Party under
this Agreement which is not paid on the date due shall bear interest at an
annual rate equal to [***], as reported by The Wall Street Journal (New York
edition) for the first Business Day of such month.  Such interest shall be
accrued daily.

8.10Currency Conversion.  In the event that any Net Sales or other amounts in
respect of which payments from one Party to the other Party are owing hereunder
are denominated in a currency other than U.S. dollars, such Net Sales or other
amounts shall be converted into U.S. dollars at the rate of exchange as used by
NHSc for its internal and external financial reporting.

8.11Taxes and Withholding.  The amounts of the upfront payment to be made to
Seres pursuant to Section 8.1 and the Milestone License Payments to be made to
Seres under this Article 8 are net of any applicable value-added or withholding
taxes.  [***]. If any applicable Law requires the deduction or withholding of
any taxes from such payment [***].  The parties agree to cooperate with each
other in a commercially reasonable manner in obtaining all legally available
exemptions from or reductions of any such taxes and in timely providing each
other with any applicable documents necessary to obtain any such exemptions or
reductions.  [***]. Within [***] after receipt by [***].  For the avoidance of
doubt, [***].

8.12Books and Records; Audit.  NHSc shall keep and maintain reasonably detailed
books and records of Net Sales of Collaboration Products in the Territory and
each component of such Net Sales.  Seres shall have the right to examine and
audit NHSc’s relevant books and records to verify the accuracy of any reports
and and/or payments prepared and/or delivered by NHSc pursuant to this
Agreement.  Any such audit shall be on at least thirty (30) days’ prior written
notice.  Seres’ rights to perform an audit under this Section 8.12 shall be
limited to not more than one (1) such audit in any Calendar Year and shall be
limited to the pertinent books and records for any Calendar Year ending not more
than thirty-six (36) months before the date of the request.  The audit shall be
performed at Seres’ sole expense by an independent certified public accounting
firm of internationally recognized standing that is selected by Seres and
reasonably acceptable to the audited Party.   The accounting firm shall be
required to enter into a reasonable and customary confidentiality agreement with
NHSc to protect the confidentiality of its books and records.  NHSc shall make
the relevant books and records reasonably available during normal business hours
for examination by the accounting firm.  Except as may otherwise be agreed, the
accounting firm shall be provided access to such books and records at NHSc’s
and/or its Affiliates’ facilities where such books and records are normally
kept.  Upon completion of the audit, the accounting firm shall provide both
Parties a written report disclosing whether or not

‑38‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

the relevant reports and/or payments are correct, and the specific details
concerning any discrepancies.  The accounting firm shall not provide the
requesting Party with any additional information or access to the audited
Party’s confidential information.  If the accounting firm conducting an audit
pursuant to this Section 8.12 concludes as a result of such audit that any
additional amounts were due and payable to a Party, such additional amounts
shall be paid to such Party within thirty (30) Business Days of the date that
the Parties receive such accountant’s written report.  In the event that the
total amount of any underpayments by NHSc to Seres for the audited period
exceeds [***] of the aggregate total amount that was properly due and payable to
such other Party for such period, then the audited Party shall also reimburse
Seres for the documented, reasonable out‑of‑pocket expenses incurred in
conducting the audit, except to the extent that such underpayment was due to any
inaccurate or incomplete information provided to NHSc by Seres. 

ARTICLE 9
REPRESENTATIONS AND WARRANTIES

9.1Mutual Representations and Warranties.  Seres and NHSc each represents and
warrants to the other, as of the Effective Date, as follows:

9.1.1Organization.  It is duly organized, validly existing, and in good standing
under the laws of the jurisdiction of its organization, and has all requisite
power and authority, corporate or otherwise, to execute, deliver, and perform
this Agreement.

9.1.2Authorization.  The execution and delivery of this Agreement and the
performance by it of its obligations contemplated hereby have been duly
authorized by all necessary corporate action, and do not violate (i) such
Party’s charter documents, bylaws, or other organizational documents, (ii) in
any material respect, any agreement, instrument, or contractual obligation to
which such Party is bound, (iii) any requirement of any applicable Law, or
(iv) any order, writ, judgment, injunction, decree, determination, or award of
any court or governmental agency presently in effect applicable to such Party.

9.1.3Binding Agreement.  This Agreement is a legal, valid, and binding
obligation of such Party enforceable against it in accordance with its terms and
conditions, subject to the effects of bankruptcy, insolvency, or other laws of
general application affecting the enforcement of creditor rights, judicial
principles affecting the availability of specific performance, and general
principles of equity (whether enforceability is considered a proceeding at law
or equity).

9.1.4Consents and Approvals.  No consent, approval, waiver, order or
authorization of, or registration, declaration or filing with, any Third Party
or any Governmental Authority is required in connection with the execution,
delivery and performance of this Agreement by such Party or the performance by
such Party of its obligations contemplated hereby or thereby.

9.1.5No Conflict.  The execution and delivery of this Agreement, the performance
of such Party’s obligations hereunder and the licenses and sublicenses to be
granted pursuant to this Agreement (i) do not and will not conflict with or
violate any requirement of

‑39‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

applicable Law; (ii) do not and will not conflict with or violate the
certificate of incorporation, by-laws or other organizational documents of such
Party; and (iii) do not and will not conflict with, violate, breach or
constitute a default under any contractual obligations of such Party or any of
its Affiliates. 

9.1.6No Consents.  No authorization, consent, approval of a Third Party, nor any
license, permit, exemption of or filing or registration with or notification to
any court or Governmental Authority is or will be necessary (i) for the valid
execution, delivery or performance of this Agreement by such Party; or
(ii) for  the consummation by such Party of the transactions contemplated
hereby.

9.1.7No Debarment.  Neither such Party nor its Affiliates’ employees who have
been, or who such Party currently expects to be, involved in the Exploitation of
the Collaboration Products, or, to such Party’s Knowledge, any of their
respective licensees, contractors, agents and consultants or their respective
employees, consultants or contractors who have been, or who such Party currently
expects to be, involved, on behalf of such Party, in the Exploitation of the
Collaboration Products:

(a)is debarred under Section 306(a) or 306(b) of the FD&C Act or by the
analogous applicable Laws of any Regulatory Authority;

(b)has, to such Party’s Knowledge, been charged with, or convicted of, any
felony or misdemeanor within the ambit of 42 U.S.C. §§ 1320a-7(a),
1320a-7(b)(l)-(3), or pursuant to the analogous applicable Laws of any
Regulatory Authority, or is proposed for exclusion, or the subject of exclusion
or debarment proceedings by a Regulatory Authority; and

(c)is excluded, suspended or debarred from participation, or otherwise
ineligible to participate, in any U.S. or non-U.S. healthcare programs (or has
been convicted of a criminal offense that falls within the scope of 42 U.S.C.
§1320a-7 but not yet excluded, debarred, suspended, or otherwise declared
ineligible), or excluded, suspended or debarred by a Regulatory Authority from
participation, or otherwise ineligible to participate, in any procurement or
non-procurement programs.

9.2Additional Representations and Warranties of Seres.  [***], Seres further
represents and warrants to NHSc, as of the Effective Date, as follows:

9.2.1Title; Encumbrances; Conflicting Grants.  Seres has the right to grant the
licenses specified herein and has not granted to any Third Party any rights
conflicting with the rights Seres purports to grant to NHSc pursuant to this
Agreement.  The Licensed Patents and Licensed Know-How are not subject to any
liens in favor of, or claims of ownership by, any Third Party.  

9.2.2No Non-Competition Agreements.  Neither Seres nor any of its Affiliates are
bound by any non-competition agreements related to the Collaboration Products.

9.2.3Good Practices.  Seres and its Affiliates have, and, to Seres’ Knowledge,
their respective contractors, agents and consultants have, conducted all
Development with

‑40‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

respect to the Collaboration Products that has been conducted prior to the
Effective Date in accordance with GLP, GCP, and GMP, to the extent applicable. 

9.2.4Licensed Patents.

(a)Schedule 9.2.4 sets forth a true and correct listing of all  Patents
Controlled by Seres as of the Effective Date that claim or cover or, as to
patent applications, if issued as they currently exist, would claim or cover,
the Collaboration Products as they exist as of the Effective Date, including the
use and methods of Manufacture of the Collaboration Products practiced with
respect to Collaboration Products as they exist as of the Effective Date.  In
each country or jurisdiction in the Territory where Licensed Patents have been
issued or applied for, the Licensed Patents are being diligently prosecuted in
each country in respect of which applications have been made in the respective
patent offices in accordance with all applicable Laws and regulations.  In each
country or jurisdiction in the Territory where Licensed Patents have been issued
or applied for, the Licensed Patents have been filed and maintained properly and
correctly and all applicable fees have been paid on or before the due date for
payment, except as would not result in the abandonment or invalidity of any
Patent or any claim thereof, any loss of priority in respect of any Patent or
any other material and adverse effect on any Patent.  

(b)To Seres’ Knowledge, no Third Party has taken any action before any patent
and trademark office (or similar Governmental Authority) to challenge the
validity or enforceability of the Licensed Patents existing as of the Effective
Date or otherwise asserted in writing to Seres that the Licensed Patents are
invalid or unenforceable.

(c)All renewal and maintenance fees that have become due prior to the Effective
Date with respect to the prosecution and maintenance of the Licensed Patents
have been paid.

(d)The inventors named in the Licensed Patents existing as of the Effective Date
are, to Seres’ Knowledge, all of the true inventors for such Licensed Patents
and each of such inventors has assigned, or is under a written obligation to
assign, to Seres or its Affiliates all of his or her right, title and interest
to such Licensed Patents and the inventions described therein.

(e)Seres has complied in all material respects with all applicable Laws in
connection with the prosecution of the Patents claiming any Collaboration
Products or any aspect of the Exploitation thereof, in the Field and in the
Territory, including the duty of candor owed to any patent office pursuant to
such applicable Laws.

9.2.5Non-Infringement of Third Party Rights.  To Seres’ Knowledge, the
Exploitation by NHSc and its Affiliates and sublicensees hereunder of the
Collaboration Products in the Field, as such Collaboration Products exist as of
the Effective Date, will not infringe any issued Patent or the claims included
in any published patent application in the Territory.  Seres has not received
any written notice from any Third Party asserting or alleging that (i) any
research, Development or Manufacture of the Collaboration Products by Seres
prior

‑41‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

to the Effective Date infringed or misappropriated the intellectual property
rights of such Third Party or (ii) the Exploitation of Collaboration Products in
the Field pursuant to this Agreement would infringe any Third Party intellectual
property rights. 

9.2.6No Misappropriation of Third Party Rights.  The conception, development and
reduction to practice of the Licensed Patents and Licensed Know-How existing as
of the Effective Date has not constituted or involved the misappropriation of
trade secrets or other proprietary rights or property of any Third Party.  There
are no claims, judgments or settlements against or amounts with respect thereto
owed by Seres or any of its Affiliates relating to the existing Regulatory
Filings, the Licensed Patents or the Licensed Know-How.

9.2.7Non-Infringement of Rights by Third Parties.  To Seres’ Knowledge, no
Person is infringing or threatening to infringe the Licensed Patents or
misappropriating or threatening to misappropriate the Licensed Know-How by
reason of the Exploitation of products utilizing the Microbiome Technology in
the Field.  Neither Seres nor any of its Affiliates has received any written
notice of any unauthorized use, infringement, misappropriation, or dilution by
any Person, including any current or former employee or consultant of Seres or
its Affiliates, of any of the Licensed Patents or Licensed Know-How with respect
to the Microbiome Technology.

9.2.8Material Contracts.  No Licensed Know-How or Licensed Patents are
Controlled by Seres by virtue of any agreement between Seres or any of its
Affiliates and one or more Third Parties.

9.2.9Regulatory Matters.

(a)Seres has made available to NHSc all material Regulatory Documentation owned
or possessed by Seres regarding or related to the Collaboration Products,
including, any minutes of meetings (including by teleconference) with Regulatory
Authorities and any material correspondence with Regulatory Authorities, any
notice of inspection, inspection report, warning letter, deficiency letter or
similar communication. Seres has prepared, maintained or retained all material
Regulatory Documentation relating to Collaboration Products that is required to
be maintained or reported pursuant to Regulatory Authorities and such items have
been prepared in accordance with the applicable requirements of GLP and GCP, as
applicable, to the extent required, and applicable Law, and to Seres’ Knowledge,
such Regulatory Documentation does not contain any materially false or
misleading statements.

(b)Neither Seres nor any of its Affiliates has received, with respect to the
Collaboration Products, any oral or written communication (including any warning
letter, untitled letter, or similar notices) from any Governmental Authority
and, there is no action pending or, to Seres’ Knowledge, threatened (including
any prosecution, injunction, seizure, civil fine, suspension or recall), in each
case alleging that with respect to the Collaboration Products in the Field,
Seres or any of its Affiliates is not currently materially in compliance with
any and all applicable Laws implemented by such Governmental Authority.  Neither
Seres nor any of its Affiliates has received any written notice from any
Governmental Authority claiming that the research, development,

‑42‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

manufacture, use, offer for sale, sale, or import of the Collaboration Products
in the Field is not in material compliance with all applicable Laws and permits;
and 

(c)To Seres’ Knowledge, none of Seres, any of its Affiliates, or any of their
respective officers, employees or agents has made, with respect to the
Collaboration Products, an untrue statement of a material fact to any
Governmental Authority or failed to disclose a material fact required to be
disclosed to such Governmental Authority.

9.2.10No Proceeding.  There are no pending, and to Seres’ Knowledge, no
threatened, adverse actions, claims, investigations, suits or proceedings
against Seres or any of its Affiliates, at law or in equity, or before or by any
Governmental Authority, involving the Licensed Patents or Licensed Know-How or
the Collaboration Products in the Field, nor to Seres’ Knowledge has any such
adverse action, claim, investigation, suit or proceeding been brought or
threatened during the past three (3) years, in each case, which has been
resolved in a manner that impairs any of Seres’ rights in and to any such
Licensed Patents or Licensed Know-How or to the Collaboration Products in the
Field.

9.2.11Employee Confidentiality Agreements.  All current and former employees and
paid consultants (in the case of academic consultants, those acting outside the
scope of their academic affiliation) of Seres and its Affiliates who are or have
been substantively involved in the conception, evaluation, reduction to
practice, or development of Licensed Patents and Licensed Know-How in the Field
have executed written contracts or are otherwise obligated to protect the
confidential status and value thereof and to vest in Seres exclusive ownership
of or a license under the Licensed Patents and Licensed Know-How.

9.2.12Third Party Confidentiality.  Seres has disclosed to Third Parties the
Licensed Know-How only pursuant to continuing obligations of confidentiality
owed to Seres or its Affiliates for at least the duration of the Term, except as
would not adversely affect NHSc’s ability to Exploit the Collaboration Products
in the Field in the Territory in any material respect.

9.2.13Safety and Efficacy.  Seres has no Knowledge of any material safety issues
arising in the Development of the Collaboration Products (including with respect
to any of its ingredients) and Seres has informed NHSc of all adverse drug
reactions reported in all Clinical Trials that are known to Seres relating to
the Collaboration Products or their use.

ARTICLE 10
INTELLECTUAL PROPERTY

10.1Ownership of Intellectual Property.

10.1.1Ownership of Technology.  As between the Parties, each Party shall solely
own all right, title, and interest in and to any and all Inventions and
Information that are conceived, discovered, or otherwise made solely by or on
behalf of such Party (or its Affiliates or sublicensees) in the course of
performing activities contemplated in this Agreement, whether or not patented or
patentable, and any and all Patents and other intellectual property rights
therein.

10.1.2Ownership of Joint Patents and Joint Know-How.  As between the Parties,
each Party shall each own an equal, undivided interest in any and all (i)
Inventions and

‑43‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

Information that are conceived, discovered, or otherwise made jointly by or on
behalf of NHSc, its Affiliates or sublicensees, on the one hand, and Seres, its
Affiliates or sublicensees, on the other hand, in the course of performing
activities contemplated in this Agreement, whether or not patented or patentable
(the “Joint Know-How”), and (ii) Joint Patents and other intellectual property
rights in the Inventions and Information described in clause (i) (together with
Joint Know-How and Joint Patents, the “Joint Intellectual Property
Rights”).  Each Party shall promptly disclose to the other Party in writing, and
shall cause its Affiliates and sublicensees to so disclose, the discovery,
making, conception or reduction to practice of any Joint Know-How.  Subject to
the licenses, covenants and rights of reference granted under Sections 2.1, 2.2
and 2.3, each Party may, and may permit, through sublicenses or otherwise,
others to, [***].  

10.1.3United States Law. The determination of whether Information and Inventions
are conceived, discovered or otherwise made by a Party for the purpose of
allocating proprietary rights (including Patent, copyright or other intellectual
property rights) therein, shall, for purposes of this Agreement, be made in
accordance with applicable Law in the United States as such Law exists as of the
Effective Date irrespective of where such conception, discovery,  or making
occurs.  

10.1.4Assignment Obligation. Each Party shall cause all Persons who perform
activities for such Party under this Agreement to assign their rights in any
Inventions resulting therefrom to such Party.  

10.1.5Inventors.  Seres shall [***], pursuant to applicable Law, or
otherwise.  Each Party shall [***], pursuant to applicable Law, or otherwise.

10.2Maintenance and Prosecution of Patents in the Territory.

10.2.1Prosecution of Licensed Patents.  Subject to Section 10.2.2, Seres shall
(i) using outside legal counsel reasonably acceptable to NHSc, file, prosecute
(including any opposition or post-grant proceedings at the patent offices, inter
partes proceedings or supplementary protection certificates or the like, in each
case in respect of Licensed Patents) and maintain the Licensed Patents in the
Field in the Core Countries (in each case, except to the extent relevant
deadlines have occurred prior to the Effective Date), and (ii) have the first
right, but not the obligation, using outside legal counsel reasonably acceptable
to NHSc, to file, prosecute (including any opposition or post-grant proceedings
at the patent offices, inter partes proceedings or supplementary protection
certificates or the like, in each case in respect of Licensed Patents) and
maintain the Licensed Patents in the Field in the Territory outside the Core
Countries.  [***], in the Core Countries, and [***], unless it has requested
that [***].  If NHSc, in accordance with this Section 10.2.1 or Section 10.2.2,
files, prosecutes (including any opposition or post-grant proceedings at the
patent offices, inter partes proceedings or supplementary protection
certificates or the like, in each case in respect of Licensed Patents) or
maintains any Licensed Patents pursuant to Section 10.2.2, [***]; provided, that
[***].  For Licensed Patents for which Seres performs such activities, subject
to Section 10.2.2, Seres shall (i) [***]; and (ii) [***].  Seres shall
reasonably consider all comments made by NHSc with respect to filing or
prosecuting such Patent applications and maintaining such Patents for which it
has responsibility pursuant to this Section 10.2 (including pursuing or
defending any

‑44‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

oppositions, post-grant reviews, inter partes proceedings or supplementary
protection certificates for Licensed Patents). 

10.2.2Decisions to Prosecute.

(a)Licensed Patents.  Without limitation of Section 10.2.1, if Seres proposes to
not (i) [***], or (ii) [***], then in each such case [***].  Subject to the
foregoing, Seres may elect not to conduct the relevant activity with respect to
such Licensed Patents, except that if such election relates to Licensed Patents
in a Core Country, [***].  Upon receipt of each such notice by NHSc, and upon
[***], or if, at any time, [***], NHSc shall have the right, but not the
obligation, through counsel of its choosing, to pursue the filing or
registration, or support the continued prosecution (including any oppositions,
post-grant reviews, inter partes proceedings or supplementary protection
certificates, in each case in respect of Licensed Patents) or maintenance, of
such Licensed Patent in the Field and in the Territory, [***].  If NHSc elects
to pursue such filing or registration, as the case may be, or continue such
support, then NHSc shall notify Seres of such election and Seres shall, and
shall cause its Affiliates to, reasonably cooperate with NHSc in this regard.

(b)Joint Patents.  Notwithstanding anything to the contrary in Section 10.2, the
Parties shall determine, on a case-by-case basis, which Party shall have the
responsibility, through counsel of its choosing, for obtaining, prosecuting
(including any oppositions, post-grant reviews, inter partes proceedings or
supplementary protection certificates, in each case in respect of Joint Patents)
and maintaining a Joint Patent throughout the world (such Party, the
“Prosecuting Party”).  In selecting the Prosecuting Party, the Parties shall
consider [***].  The Prosecuting Party shall have the first right to determine
in which countries to obtain, prosecute and maintain a Joint Patent.  The other
Party shall have the right to request that the Prosecuting Party obtain,
prosecute and maintain a Joint Patent in a particular country.  If [***].  The
Parties shall, and shall cause their respective Affiliates, as applicable, to
assist and cooperate with one another in, [***]. Notwithstanding the above,
[***].

(c)Cooperation.  In connection with the activities set forth in Sections 10.2.1
or 10.2.2: (i) each Party shall consult with the other as to the strategy and
prosecution of applications for such Patents and the maintenance or extension of
the Licensed Patents (other than Joint Patents) in the Territory and of the
Joint Patents worldwide; (ii) each filing Party shall regularly provide the
other Party with copies of all Patent applications filed hereunder for Licensed
Patents (other than Joint Patents) in the Territory and for Joint Patents
worldwide, [***]; (iii) such filing Party shall provide the other Party and its
patent counsel with an opportunity to consult with the filing Party and its
patent counsel regarding the filing and contents of any such application,
amendment, submission or response; and (iv) such filing Party shall notify the
other Party as early as reasonably practicable, [***] concerning the Licensed
Patents (other than Joint Patents) in the Territory or the Joint Patents
worldwide and shall permit the other Party to [***], and the [***] shall be
taken into consideration in good faith by such Party and its patent counsel in
connection with such filing.

‑45‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

10.3Enforcement of Patents.  

10.3.1Procedures and Requirements.  In the event that either Party has cause to
believe that a Third Party may be infringing any of the Licensed Patents in the
Field in the Territory, or any of the Joint Patents worldwide, it shall promptly
notify the other Party in writing, identifying the alleged infringer and the
alleged infringement complained of and furnishing the information upon which
such determination is based.  In consultation with Seres, NHSc, using counsel
reasonably acceptable to Seres, shall have the first right to stop such
infringement of the Licensed Patents by such Third Party in the Field in the
Territory.  If NHSc fails to take action within [***] following its receipt of a
notice of such infringement, then Seres shall have the right to take action to
stop such infringement.  With respect to Third Party infringement of Joint
Patents that are not Licensed Patents, unless otherwise agreed by the Parties in
writing, the Prosecuting Party for a given Joint Patent, using counsel
reasonably acceptable to the other Party, shall have the first right to stop
such infringement; provided that if the Prosecuting Party fails to take action
within [***] following its receipt of a notice of such infringement, then the
other Party shall have the right to take action to stop such infringement.  Upon
reasonable request by the Party enforcing a Licensed Patent in the Field in the
Territory or a Joint Patent that is not a Licensed Patent worldwide (the
“Enforcing Party”), the other Party (the “Non-Enforcing Party”) shall give the
Enforcing Party all reasonable information and assistance, [***].  Any such
assistance provided by a Non-Enforcing Party shall be [***] and [***]. For
clarity, Seres retains all rights to enforce the Licensed Patents against
infringement by Third Parties outside of the Territory, and all rights to
enforce the Licensed Patents in the Territory outside the Field.  

10.3.2Settlement of an Enforcement Claim.  The Enforcing Party shall have the
right to control settlement of any claims that a Third Party may be infringing
any Licensed Patents in the Field and in the Territory or Joint Patents that are
not Licensed Patents; provided, however, that [***].  

10.3.3Expenses and Recovery.  As between the Parties, [***].  Any amounts
recovered by either Party pursuant to Section 10.3.1 or 10.3.2, whether by
settlement or judgment, shall be allocated in accordance with the
following:  (a) such amounts first shall be used to reimburse the Parties for
their reasonable costs and expenses in making such recovery and, if insufficient
to cover the totality of such costs and expenses, shall be allocated between the
Parties in proportion to their respective costs and expenses; and (b) (i) if
NHSc is the Enforcing Party and such settlement relates to Licensed Patents in
the Field in the Territory, [***], and (ii) if Seres is the Enforcing Party and
such enforcement relates to Licensed Patents in the Field in the Territory, or
if either Party is the Enforcing Party and such enforcement relates to Joint
Patents that are not Licensed Patents, any remainder of such amounts shall be
[***] by Seres and [***] by NHSc.

10.4Infringement Claims by Third Parties.  

10.4.1Defense of Third Party Claims.  Except as otherwise provided in the
Trademark License Agreement, if a Third Party asserts that a Patent or other
intellectual property right owned or controlled by it is infringed by the
Exploitation of the Collaboration Products in the Field in the Territory, the
Party first obtaining Knowledge of such a claim shall promptly

‑46‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

provide the other Party notice of such claim along with the related facts in
reasonable detail.  NHSc shall have the first right, but not the obligation, to
defend such claim with respect to Collaboration Products in the Field in the
Territory in consultation with Seres.  If NHSc elects not to defend any such
claim, then Seres shall have the right, but not the obligation, to defend such
claim in consultation with NHSc and using counsel reasonably acceptable to
NHSc.  The Parties shall cooperate with one another in any such
defense.  Subject to Section 10.6, the Party controlling the defense of any such
claim [***].   

10.4.2Settlement of Third Party Claims.  The Party (or its Affiliate or
sublicensee) defending against any Third Party claim pursuant to Section 10.4.1,
shall have the right to settle such claim; provided that any such settlement
that [***], it being agreed that (i) a settlement shall not be deemed to [***]
and (ii) in determining [***] following such settlement shall be taken into
account.    

10.4.3Patent Oppositions and Challenges.  If either Party wishes to challenge
the validity of any Third Party’s Patent in the Territory as may be necessary or
desirable in connection with the Exploitation of any Collaboration Product in
the Field in the Territory by filing a pre-grant opposition (e.g., third-party
observations), opposition, post-grant or inter partes proceeding (a “Challenge
Proceeding”) at a patent office or by otherwise pursuing a legal action in a
court, such Party shall so notify the other Party.  The Parties shall discuss
the relevant matter and each make recommendations with respect thereto, with the
intent of optimizing the success of any such Challenge Proceeding, coordinating
the Parties’ strategies with respect to the relevant Third Party Patent in any
such country and in other countries (for counterparts thereof), and enabling
efficiencies of any such proceedings.  Each Party shall have the right to bring
a Challenge Proceeding in any country in the Territory with respect to such
Third Party’s Patent unless applicable Laws do not allow each of Seres and NHSc
to bring such a Challenge Proceeding, [***] and; provided, however, that [***]
in the event that [***].  A Party bringing a Challenge Proceeding shall consult
with the other Party with respect thereto and reasonably consider such other
Party’s comments thereon.  Each Party shall cooperate with the other Party in
connection with any Challenge Proceeding brought by such other Party as
reasonably requested by such other Party.  Subject to Section 10.6, the Party
seeking the cooperation of the other Party under this Section 10.4.3 [***]. 

10.4.4Allocation of Costs and Recovery.  Subject to Section 10.6, the Party
defending, prosecuting or controlling any claim, filing, proceeding or action
contemplated by this Section 10.4 shall [***].  

10.5Invalidity or Unenforceability Defenses or Actions.  

10.5.1Third Party Defense or Counterclaim.  If a Third Party asserts, as a
defense or as a counterclaim in any infringement action under Section 10.3, that
any Licensed Patent or Joint Patent is invalid or unenforceable, then the Party
pursuing such infringement action shall promptly give written notice to the
other Party.  With respect to the Licensed Patents, Seres shall, through counsel
reasonably acceptable to NHSc, respond to such defense and use Diligent Efforts
to defend against such counterclaim (as applicable) and, if NHSc is pursuing the
applicable infringement action under Section 10.3, NHSc shall allow Seres to
control such response or defense (as applicable).  Any [***] shall be borne
initially by the [***].  If Seres

‑47‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

fails, notwithstanding the foregoing, to assume such defense and [***], NHSc or
its Affiliate or sublicensee shall have the right to defend against such action
or claim.   

10.5.2Third Party Declaratory Judgment or Similar Action.  If a Third Party
asserts, in a declaratory judgment action or similar action or claim filed by
such Third Party, that any Licensed Patent or Joint Patent is invalid or
unenforceable, then the Party first becoming aware of such action or claim shall
promptly give written notice to the other Party.  Seres shall, through counsel
reasonably acceptable to NHSc, use Diligent Efforts to defend against such
action or claim.  [***] shall be borne by the [***].  If Seres fails,
notwithstanding the foregoing, to assume such defense and [***], NHSc or its
Affiliate or sublicensee shall have the right to defend against such action or
claim.

10.5.3Assistance.  Each Party shall provide to the other Party all reasonable
assistance requested by the other Party in connection with any action, claim or
suit under this Section 10.5, including [***].  In particular, the assisting
Party shall promptly make available to the other Party all relevant information
in its possession or control that it is aware would assist the other Party in
responding to any such action, claim or suit. Any such cooperation by either
Party shall be [***]

10.6[***].  NHSc shall be entitled to reduce any amounts owed by it to Seres
pursuant to Article 8 of this Agreement by [***], provided that in no event
shall [***].  In addition, NHSc shall be entitled to reduce any amounts owed by
it to Seres pursuant to Section 8.2.2 or Section 8.3.3 of this Agreement by
[***], in each case, that are not recouped through any recovery relating
thereto.

10.7Patent Listings.  NHSc shall have the sole right to make all filings with
Regulatory Authorities with respect to Licensed Patents in the Territory in
relation to the Collaboration Product, including as required or allowed under
the national implementations of Article 10.1(a)(iii) of Directive 2001/EC/83, as
amended, or other international equivalents; provided that NHSc shall consult
with Seres prior to making any such filing and consider Seres’ comments on such
filing in good faith.

ARTICLE 11
CONFIDENTIAL INFORMATION; PUBLICATIONS

11.1Nondisclosure.  Each Party agrees that during the Term and for a period of
[***] thereafter, a Party (the “Receiving Party”) receiving Confidential
Information of the other Party (the “Disclosing Party”) (or that has received
any such Confidential Information from the other Party prior to the date hereof)
shall (i) maintain in confidence such Confidential Information using not less
than the efforts such Receiving Party uses to maintain in confidence its own
proprietary industrial information of similar kind and value, which shall be no
less than a reasonable degree of care, (ii) not disclose such Confidential
Information to any Third Party without the prior written consent of the
Disclosing Party, except for disclosures expressly permitted below, and
(iii) not use such Confidential Information for any purpose except those
permitted by this Agreement (it being understood that this clause (iii) shall
not create or imply any rights or licenses not expressly granted under Article 2
hereof). Each Party will promptly notify the other Party upon gaining Knowledge
of any material use or disclosure of Confidential

‑48‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

Information of the other Party not permitted pursuant to this Article 11.  The
Parties agree that any Proprietary Information (within the meaning of the Prior
CDA) disclosed by the Parties or their Affiliates pursuant to the Prior CDA
shall be Confidential Information within the meaning of, and shall be subject
to, this Article 11. 

11.1.1Exceptions.  The obligations in Section 11.1 shall not apply with respect
to any portion of the Confidential Information that the Receiving Party to the
extent that such information:

(a)is publicly disclosed by the Disclosing Party, either before or after it is
disclosed to the Receiving Party hereunder;

(b)was known to the Receiving Party or any of its Affiliates, without any
obligation to keep it confidential or any restriction on its use, prior to
disclosure by the Disclosing Party, and such prior knowledge can be properly
documented by the Receiving Party;

(c)is subsequently disclosed to the Receiving Party or any of its Affiliates by
a Third Party lawfully in possession thereof and without any obligation to keep
it confidential or any restriction on its use;

(d)is published by a Third Party or otherwise becomes publicly available or
enters the public domain, either before or after it is disclosed to the
Receiving Party without the fault or cause of the Receiving Party; or

(e)is independently developed by employees or contractors of the Receiving Party
or any of its Affiliates without the aid, application or use of Confidential
Information of the Disclosing Party, and such independent development can be
properly documented by the Receiving Party.

11.2Authorized Disclosure.  The Receiving Party may disclose Confidential
Information belonging to the Disclosing Party only to the extent such disclosure
is reasonably necessary in the following instances:

(a)to any relevant patent office in preparing, filing, prosecuting and
maintaining patents in accordance with the provisions of Article 10;

(b)to Regulatory Authorities in order (i) to obtain authorizations to conduct
Clinical Trials or post‑approval studies in relation to any Collaboration
Product, or (ii) to file, obtain and maintain Approvals in respect of
Collaboration Products, or (iii) to Develop, Commercialize or manufacture any
Collaboration Product, in each case in accordance with this Agreement;

(c)prosecuting or defending litigation or in establishing rights (whether
through declaratory actions or other legal proceedings) or enforcing obligations
under this Agreement;

‑49‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

(d)subject to Section 11.4, complying with applicable Laws and regulations
(including, without limitation, the rules and regulations of the Securities and
Exchange Commission or any national securities exchange) and with judicial
process, if in the reasonable opinion of the Receiving Party’s counsel, such
disclosure is necessary for such compliance;  

(e)disclosure to its Affiliates, and to its (actual or potential) permitted
sublicensees, acquirers or assignees under Section 15.3 and subcontractors (and
their advisors) and to investment bankers, investors, lenders, accountants and
legal advisors and each of the Parties’ respective directors, employees,
contractors and agents, each of whom prior to disclosure must be bound by
written obligations of confidentiality and non‑use no less restrictive than the
obligations set forth in this Article 11; provided, however, that the Receiving
Party shall remain responsible for any failure by any Person who receives
Confidential Information pursuant to this Section 11.2(e) to treat such
Confidential Information as required under this Article 11; and

(f)to relevant academics or healthcare professionals who are deemed to be
“opinion leaders” in order to promote, or raise awareness of, any Collaboration
Product; provided, however, that the JSC has approved such disclosure and
provided further that, prior to such disclosure, the relevant opinion leader is
bound by written obligations of confidentiality and non-use no less restrictive
than the obligations set forth in this Article 11.

If and whenever any Confidential Information is disclosed in accordance with
this Section 11.2, such disclosure shall not cause any such information to cease
to be Confidential Information, except to the extent that such disclosure
results in a public disclosure of such information (otherwise than by breach of
this Agreement).  Where reasonably possible and subject to Section 11.4 and
other than pursuant to Section 11.2(e), the Receiving Party shall:

(i)give the Disclosing Party reasonable advance notice of the Receiving Party’s
intent to make such disclosure pursuant to this Section 11.2, to the extent
practicable; and

(ii)provide reasonable cooperation to the Disclosing Party regarding the timing
and content of such disclosure and regarding any action which the Disclosing
Party may deem appropriate to protect the confidentiality of the information by
appropriate legal means.

11.3Terms of this Agreement.  The Parties acknowledge that the terms of this
Agreement shall be treated as Confidential Information of both Parties.  

11.4Securities Filings.  In the event either Party determines that it is
required to file with the U.S. Securities and Exchange Commission (and/or the
securities regulators of any state or other jurisdiction) a registration
statement or any other disclosure document which describes any of the terms and
conditions of this Agreement, such Party shall promptly notify the other Party
of such intention.  The Party required to make such filing shall provide such
other Party with a copy of relevant portions of the proposed filing not less
than ten (10) Business Days (or

‑50‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

such shorter period of time as may be required, under the circumstances, to
comply with applicable Laws, but in no event less than three (3) Business
Days) prior to such filing (and any revisions to such portions of the proposed
filing a reasonable time prior to the filing thereof), including any exhibits
thereto relating to the terms and conditions of this Agreement.  The Party
required to file shall use Diligent Efforts to obtain confidential treatment of
the terms and conditions of this Agreement that such other Party requests be
kept confidential, and shall only disclose Confidential Information which it is
advised by legal counsel is legally required to be disclosed in order to
comply.  No such notice shall be required under this Section 11.4 if and to the
extent that the specific information contained in the proposed filing has
previously been included in any previous filing or disclosure made by either
Party hereunder pursuant to this Article 11, or is otherwise approved in advance
in writing by the other Party.  

11.5Publications.  Each Party recognizes that the publication of papers
regarding results of and other information regarding activities under this
Agreement may be beneficial to the Development and Commercialization of
Collaboration Products.  All publications, and other forms of public disclosure
such as abstracts and presentations, of results of studies carried out under
this Agreement or otherwise relating to the Collaboration Product (each of the
foregoing, a “Publication”) will comply with the strategy established by the JSC
and will not contain the Confidential Information of the other Party without the
other Party’s advance written consent.  Neither Party nor their Affiliates may
submit for publication, publish or present a Publication without the opportunity
for prior review by the other Party, except to the extent required by applicable
Laws.  A Party seeking, or whose Affiliate is seeking, to submit, publish, or
present a Publication shall provide the other Party the opportunity to review
and comment on the proposed Publication at least [***] prior to its intended
submission for publication or presentation.  The other Party shall provide the
Party seeking, or whose Affiliate is seeking, to publish or present with its
comments in writing, if any, within [***] after receipt of such proposed
Publication.  The Party seeking, or whose Affiliate is seeking, to publish, or
present shall consider in good faith any comments thereto provided by the other
Party and shall comply with the other Party’s request to remove any and all of
such other Party’s Confidential Information from the proposed Publication.  In
addition, the Party seeking, or whose Affiliate is seeking, to publish, or
present shall [***] in the event that the other Party can demonstrate reasonable
need for such delay in order to prepare and file a patent application for which
it has prosecution control pursuant to this Agreement.  If the other Party fails
to provide its comments to the Party seeking, or whose Affiliate is seeking, to
publish or present within such [***], such other Party shall be deemed not to
have any comments, and the Party seeking, or whose Affiliate is seeking, to
publish or present shall be free to submit for publication or present in
accordance with this Section 11.5 after the [***] period has elapsed.  The Party
seeking, or whose Affiliate is seeking, to publish or present shall provide the
other Party a copy of the manuscript, abstract or presentation at the time of
the submission or presentation, as applicable.  Each Party agrees to acknowledge
the contributions of the other Party and its Affiliates and their employees in
all publications, as scientifically appropriate.

11.6Return of Confidential Information.  Upon termination of this Agreement, any
and all Confidential Information possessed in a tangible form by a Receiving
Party, its Affiliates, sublicensees or subcontractors and belonging to a
Disclosing Party shall, upon written request, be returned or destroyed to the
extent practicable, except to the extent necessary to practice rights and
licenses surviving such termination, with written confirmation of such
destruction, provided,

‑51‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

however, that a Party may retain one (1) copy of any Confidential Information
solely for archival purposes.  Notwithstanding the Receiving Party’s return or
destruction of Confidential Information, the Receiving Party shall continue to
be bound by its obligations of confidentiality and non-use under this Agreement.
 

ARTICLE 12
INDEMNIFICATION

12.1Indemnification of NHSc.  Subject to Section 12.3, Seres shall indemnify,
defend and hold harmless NHSc and its Affiliates and each of their officers,
directors, shareholders, employees, successors and permitted assigns from and
against all Third Party Claims, and pay all associated Losses, arising out of
(i) Seres’ or its Affiliate’s or its or their sublicensee’s, distributor’s,
subcontractor’s or its or their respective director’s, officer’s, employee’s or
agent’s gross negligence or willful misconduct in performing any of its
obligations under this Agreement, (ii) any violation of applicable Law in
connection with the Development, Commercialization, Manufacture, use, handling,
storage, marketing, sale, distribution or other disposition of Collaboration
Products by Seres, its agents, subcontractors or sublicensees (other than NHSc,
its Affiliates or sublicensees), (iii) any breach by Seres of any of its
representations, warranties or covenants under this Agreement, or (iv) any
personal injury, death or property damage resulting from the Development,
Commercialization, Manufacture, use, handling, storage, marketing, sale,
distribution or other disposition of Collaboration Products by Seres, its
Affiliates, its agents, subcontractors or sublicensees (other than NHSc, its
Affiliates or sublicensees). Notwithstanding the preceding sentence, Seres shall
have no obligation with respect to Third Party Claims or associated Losses to
the extent they are subject to NHSc’s indemnification obligations pursuant to
Section 12.2 or to the extent otherwise attributable to any of the circumstances
set forth in clauses (i) through (iv) thereof.

12.2Indemnification of Seres.  Subject to Section 12.3, NHSc shall indemnify,
defend and hold harmless Seres and its Affiliates and each of their officers,
directors, shareholders, employee’s, successors and permitted assigns from and
against all Third Party Claims, and pay all associated Losses, to the extent
arising out of (i) NHSc’s or its Affiliate’s or its or their sublicensee’s,
distributor’s, subcontractor’s or its or their respective director’s, officer’s,
employee’s or agent’s gross negligence or willful misconduct in performing any
of its obligations under this Agreement, (ii) any violation of applicable Law in
relation to the Development, Commercialization, Manufacture, use, handling,
storage, marketing, sale, distribution or other disposition of Collaboration
Products by NHSc, its agents, subcontractors or sublicensees, (iii) any breach
by NHSc of any of its representations, warranties or covenants under this
Agreement, or (iv) any personal injury, death or property damage resulting from
the Development, Commercialization, Manufacture, use, handling, storage,
marketing, sale, distribution or other disposition of Collaboration Products by
NHSc, its Affiliates, its agents, subcontractors or sublicensees.
Notwithstanding the preceding sentence, NHSc shall have no obligation with
respect to Third Party Claims or associated Losses to the extent they are
subject to Seres’ indemnification obligations pursuant to Section 12.1 or to the
extent otherwise attributable to any of the circumstances set forth in clauses
(i) through (iv) thereof.

‑52‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

12.3Procedure for Indemnification. 

12.3.1Notice. Each Party (“Indemnified Party”) will notify promptly the other
Party (“Indemnifying Party”) in writing if it becomes aware of a Claim (actual
or potential) by any Third Party or any proceeding commenced by a Third Party
(including any investigation by a Governmental Authority) (any of the foregoing,
a “Third Party Claim”) for which indemnification may be sought and will give
such related information as the Indemnifying Party shall reasonably request;
provided, however, that no failure or delay in giving such notice shall limit
the Indemnified Party’s right to indemnification hereunder except to the extent
that the Indemnifying Party is prejudiced thereby.

12.3.2Defense of Claim. The Indemnifying Party shall defend or control the
defense of Third Party Claims. [***]. The Indemnifying Party shall retain
counsel reasonably acceptable to the Indemnified Party (such acceptance not to
be unreasonably withheld, refused, conditioned or delayed) to represent the
Indemnified Party and [***]. In any such proceeding, the Indemnified Party shall
have the right to participate in, but not control, the defense of such
proceeding [***], and shall have the right to retain its own counsel, [***].
Neither Party shall [***]. The Indemnified Party shall cooperate in all
reasonable respects in the defense of such Third Party Claim, as requested by
the Indemnifying Party. The Indemnifying Party shall not, [***], effect any
settlement of any such Third Party Claim, unless such settlement [***].
Notwithstanding the foregoing, if the Indemnifying Party notifies the
Indemnified Party in writing that it does not intend to assume the defense of
any Third Party Claim subject to indemnification hereunder in accordance with
the foregoing or fails to assume the defense of any Third Party Claim at least
[***] before any deadline the passing of which could adversely affect the
outcome without responsive action by or on behalf of the Indemnified Party (or,
if the Indemnifying Party receives less than [***] notice of such deadline, if
it fails to assume such defense as soon as practicable following receipt of
notice), the Indemnified Party shall have the right to assume and control such
defense and shall have the right to settle or compromise the same without the
Indemnifying Party’s consent, and by the Indemnified Party in connection
therewith, including [***], will be [***].

12.4Insurance.  During the Term of this Agreement, the Parties shall obtain and
maintain at their sole cost and expense, an adequate liability insurance or
self-insurance program (including product liability insurance) to protect
against potential liabilities and risk arising out of the Development,
manufacture and Commercialization of any Collaboration Products and upon such
terms (including coverages, deductible limits and self-insured retentions) as
are customary in the biopharmaceutical industry in such Party’s territory. The
Party maintaining any such Third Party insurance coverage shall ensure that the
other Party is named as an additional insured thereunder and shall provide a
certificate evidencing such coverage to the other Party upon request.

ARTICLE 13
TERM AND TERMINATION

13.1Effectiveness; Term.   This Agreement is binding and effective as of the
Effective Date and shall continue in force from and after the date hereof until
terminated in accordance with the terms hereof or by mutual written agreement of
the Parties (the “Term”).

‑53‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

13.2Termination Rights.  

13.2.1Termination by NHSc for Serious Safety Issue.  NHSc shall have the right
to terminate this Agreement upon [***] days’ prior written notice to Seres in
the event that NHSc reasonably determines that a serious safety or public health
issue in the Territory has arisen with respect to the Collaboration Product in
the Field, as demonstrated by clinically relevant events which are documented
and are directly related to the use of Collaboration Product in the Field;
provided that the JSC shall, promptly after Seres’ receipt of such notice,
commence discussions of and require the Parties to engage in an orderly process
in which to wind down the Parties’ activities with respect to Collaboration
Product in the Field and in the Territory in compliance with applicable Laws,
and further provided that such termination right shall lapse in relation to any
such issue if not exercised within [***] following the date on which such issue
is identified.  If this Agreement is terminated pursuant to this Section 13.2.1,
then subject to applicable Law, applicable data privacy laws, and on Seres’
request, NHSc shall provide Seres with reasonable access to all relevant data
relating to the relevant Collaboration Product, to the extent not previously or
otherwise provided to Seres for the purposes of Seres obtaining one or more
quotations for product liability insurance with respect to future Development
and Commercialization of such Collaboration Product.  Upon Seres’ obtaining and
providing NHSc evidence of product liability insurance that is substantially
equivalent in terms of insured amount and scope of coverage with respect to
product liability under a policy that would typically be held by a
biopharmaceutical company commercializing similar products for use in similar
Fields, which insurance policy(ies) shall name NHSc as an additional insured
thereunder, Section 13.3.2 shall apply.

13.2.2Insolvency.  Either Party shall have the right to terminate this Agreement
in its entirety upon immediate written notice if the other Party (i) files for
protection under bankruptcy or insolvency laws, (ii) makes an assignment for the
benefit of creditors, (iii) appoints or suffers appointment of a receiver or
trustee over substantially all of its property that is not discharged within
[***] after such filing, (iv) proposes a written agreement of composition or
extension of its debts, (v) proposes or is a party to any dissolution or
liquidation, (vi) files a petition under any bankruptcy or insolvency act
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or readjustment of debts or has any such petition filed against that is not
discharged within [***] of the filing thereof, (vii) commences a voluntary case
under the Bankruptcy Code of any country, (viii) fails to controvert in a timely
and appropriate manner, or acquiesce in writing to, any petition filed against
it in any involuntary case under the Bankruptcy Code of any country, (ix) takes
any corporate action for the purpose of effecting any of the foregoing, (x) has
a proceeding or case commenced against it in any court of competent
jurisdiction, seeking (A) its liquidation, reorganization, dissolution or
winding-up, or the composition or readjustment of its debts, (B) the appointment
of a trustee, receiver, custodian, liquidator or the like of all or any
substantial part of its assets, or (C) similar relief under the Bankruptcy Code
of any country, or an order, judgment or decree approving any of the foregoing
is entered and continues unstayed for a period of [***], or (xi) has an order
for relief against it entered in an involuntary case under the Bankruptcy Code
of any country.

‑54‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

13.2.3Termination for Material Breach.   

(a)Breach.  Subject to Section 13.2.3(b) below, a Party shall have the right to
terminate this Agreement in such Party’s sole discretion, upon delivery of
written notice to the other Party in the event of any material breach by such
other Party of this Agreement, provided that such breach has not been cured
within [***] after written notice thereof is given by the terminating Party
specifying the nature of the alleged material breach in reasonable
detail.  Notwithstanding the foregoing, if such material breach, by its nature
cannot be cured within the foregoing cure period or is incurable, but the
consequences of such breach can be reasonably alleviated but not within the
foregoing cure period, then such cure period shall be extended if, prior to the
end of the initial [***] cure period, the non‑terminating Party provides a
reasonable written plan for curing or reasonably alleviating the consequences of
such material breach and thereafter uses Diligent Efforts to cure or alleviate
such material breach in accordance with such written plan; provided that [***].

(b)Disputed Breach.  If a Party disputes in good faith (i) the existence or
materiality of a material breach specified in a notice provided by the other
Party pursuant to Section 13.2.3(a), (ii) any assertion by the other Party that
such Party has failed to cure or reasonably alleviate any such material breach,
or (iii) any assertion by the other Party that such Party has failed to use its
Diligent Efforts to cure or reasonably alleviate any such material breach in
accordance with any relevant written plan, and, in each case, such Party
provides notice to the other Party of such dispute within the applicable cure
period, the other Party shall not have the right to terminate this Agreement,
unless and until the existence of such material breach or failure by such Party
has been determined in accordance with Article 14.  It is understood and
acknowledged that, subject to Section 13.3, during the pendency of such a
dispute, all of the terms and conditions of this Agreement shall remain in
effect and the Parties shall continue to perform all of their respective
obligations hereunder.  The Parties further agree that any payments that are
made by one Party to the other Party pursuant to this Agreement pending
resolution of the dispute shall be promptly refunded if the arbitrator
determines pursuant to Section 14.3 that such payments are to be refunded by one
Party to the other Party.

13.2.4Patent Challenge by NHSc.  Seres shall have the right to terminate this
Agreement immediately upon written notice if NHSc or its Affiliate challenges in
a court of competent jurisdiction, the validity, scope or enforceability of, or
otherwise opposes, any Patent included in the Licensed Patents in the Territory
(other than in connection with NHSc’s or its Affiliate’s defense of any claim
brought against it that is not a claim by Seres that NHSc’s or its Affiliate’s
Exploitation of the Licensed Patents is outside the scope of the license
hereunder).  If a sublicensee of NHSc or its Affiliate challenges the validity,
scope or enforceability of or otherwise opposes any Patent included in the
Licensed Patents in the Territory under which such sublicensee is sublicensed
(other than in connection with such sublicensee’s defense of any claim brought
against it that is not a claim by Seres that such sublicensee’s Exploitation of
the Licensed Patents is outside the scope of permitted sublicenses hereunder),
shall, upon written notice from Seres, terminate such sublicense.  NHSc and its
Affiliates shall use reasonable efforts to include provisions in all agreements
under which a Third Party obtains a license under any Patent included in the
Licensed Patents providing that, if the sublicensee challenges the

‑55‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

validity or enforceability of or otherwise opposes any such Patent under which
the sublicensee is sublicensed in the manner contemplated in this Section
13.2.4, then NHSc or such Affiliate may terminate such sublicense agreement with
such sublicensee, and NHSc or such Affiliate shall, upon request by Seres,
enforce such right if such sublicensee breaches such restriction. 

13.3Effect of Termination.

13.3.1Milestone License Payments.  In the event of any termination of this
Agreement in its entirety by either Party pursuant to Section 13.2, NHSc shall
not be obligated to make any Milestone License Payment that would otherwise be
owing in respect of any Milestone Event achieved after the terminating Party
notifies the other Party in writing of its intention to so terminate; provided,
however, that if this Agreement is not ultimately terminated pursuant to such
notice, any such Milestone License Payments that would have become due following
such notice shall be due and payable at such time as it is determined that such
termination shall not occur.  

13.3.2Transition to Seres.  Upon the effectiveness of any termination of this
Agreement in its entirety:

(a)All rights and licenses granted to NHSc in Article 2 shall terminate, all
rights of NHSc under the Licensed Patents and Licensed Know-How shall revert to
Seres, and NHSc shall cease all use of the Licensed Patents and Licensed
Know-How;

(b)To the extent that NHSc or its Affiliates holds any Regulatory Filings and/or
Regulatory Approvals for Collaboration Products in the Territory, all of NHSc’s
and its Affiliates’ rights, title and interests therein, shall be assigned
and/or transferred to Seres or its designee.  All documents relating to or
necessary to further Develop and Commercialize the Collaboration Products in the
Field to the extent Controlled by NHSc, as they exist as of the date of such
termination, and all of NHSc’s and its Affiliates’ right, title and interest
therein and thereto, shall be assigned and transferred to Seres or its
designee.  Any existing agreements between NHSc or its Affiliates and any Third
Party that are solely or primarily related to the Development or
Commercialization of Collaboration Products in the Field, and all of NHSc’s and
its Affiliates’ right, title and interest therein and thereto, shall at Seres’
option be terminated or assigned and transferred to Seres or its designee.  NHSc
shall provide Seres with one (1) copy of the foregoing documents and filings and
all documents and filings contained in or referenced in any such filings,
together with the raw and summarized data for any preclinical and clinical
trials of the Collaboration Product in the Field (and where reasonably
available, electronic copies thereof);

(c)subject to Section 13.3.1, all amounts due or payable to a Party that were
accrued, or that arise out of acts or events occurring, prior to the date of
termination or expiration shall remain due and payable; but (except as otherwise
expressly provided herein) no additional amounts shall be payable based on
events occurring after the effective date of such termination or expiration;

‑56‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

(d)should NHSc or its Affiliates own or control any inventory of any
Collaboration Product suitable for use or sale in the Territory, NHSc shall
notify Seres in writing and Seres shall have the right (but not the obligation)
to purchase such Collaboration Product from NHSc [***], except that NHSc shall
be entitled to retain such quantity of any Collaboration Product as it requires
in order to (i) comply with the requirements of any Regulatory Authority and
(ii) satisfy any binding order for the Collaboration Product from a Third Party
entered into by NHSc or any of its Affiliates prior to the date of termination
(subject to payment of royalties therefor hereunder).  NHSc, if requested by
Seres, shall use reasonable efforts to cause its sublicensees to sell any
inventory of Collaboration Products they may own or control to Seres in
accordance with and subject to the foregoing terms.  For the avoidance of doubt,
the supply of any Collaboration Product by NHSc or any of its Affiliates to any
Third Party following the date of termination in satisfaction of any binding
order for Collaboration Product from that Third Party entered into by NHSc prior
to the date of termination shall not constitute a breach of this Agreement or an
infringement of any intellectual property rights Controlled by Seres (provided
royalties are paid in respect thereof as provided in this Agreement);  

(e)NHSc shall assign (or, if applicable, cause its Affiliate to assign) to Seres
all of NHSc’s (and such Affiliates’) right, title and interest in and to any
registered or unregistered Trademark, Trademark application or internet domain
name that is specific to a Collaboration Product in the Territory, [***], except
that, other than in the case of a termination by Seres pursuant to Section
13.2.3 [***];

(f)NHSc shall and hereby does grant to Seres an exclusive license, with the
right to grant sublicenses through multiple tiers of sublicensees, under all
Patents, trade secrets, know-how and other intellectual property rights
Controlled by NHSc or its Affiliates as of the termination date that, absent the
license granted in this Section 13.3.2(f), would be infringed by the sale of any
Collaboration Products in the Field in any country in the Territory or the
Retained Territory, to Manufacture, use, import, sell and offer for sale and
otherwise Develop and Commercialize Collaboration Products in the Field in the
Territory or the Retained Territory;  

(g)NHSc will return to Seres or, upon election of Seres, destroy all Product
Literature, samples and other sales or sales training materials in the
possession of NHSc and its sales representatives and sales management as
promptly as practical after the date of termination;

(h)subject to Section 13.2.1, to the extent permissible pursuant to applicable
Laws, NHSc shall transition all Development, Commercialization and other
activities undertaken by NHSc and its Affiliates hereunder to Seres or Seres’
designee and shall use Diligent Efforts to cause to be transitioned any such
activities undertaken by any of NHSc’s sublicensees.  Notwithstanding the
foregoing, NHSc shall only transition any ongoing Development activities
undertaken by NHSc or its Affiliates or sublicensees hereunder to Seres or its
designee upon Seres’ written notice to NHSc that Seres or its designee intends
to continue such Development following the effective time of such termination;
and

‑57‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

(i)unless termination is by Seres pursuant to Section 13.2.3, [***]. 

13.3.3Further Effects of Termination.  If this Agreement is terminated as
provided in Section 13.2, this Agreement shall thereafter become void and have
no effect, provided that (i) the following provisions hereof shall survive any
such termination and remain in full force and effect in accordance with the
terms thereof:  2.1.5, 2.1.6, 2.2, 4.7, 4.8, 8.12, 10.1, 11, 12, 13.3, 13.4,
14.3, 15.1, 15.2, 15.3, 15.4, 15.6, 15.7, 15.8, 15.9, 15.10, 15.13, 15.14 and
15.15; (ii) such termination shall not relieve either Party of any obligation,
or deprive either Party from any benefit, accruing prior thereto, and (iii) such
termination shall be without prejudice to the rights and remedies of any party
with respect to any antecedent breach of the provisions of this Agreement.

13.4Post-Termination Royalties. Except if this Agreement is terminated by Seres
pursuant to Section 13.2.3, as further consideration for the licenses,
assignments and transfers set forth in Section 13.3.2, following termination of
this Agreement, until NHSc has recouped an amount equal to (i) [***] in respect
of all Collaboration Products and (ii) [***] in respect of all Collaboration
Products, Seres shall pay to NHSc a royalty of [***] of Net Sales of all
Collaboration Products in the Territory, excluding those Net Sales in any
Decision Country in which NHSc did not retain its rights under Section
4.1.  Sections [***] shall apply to Seres with respect to such royalties owing
by Seres, mutatis mutandis, except that all references in the definition of Net
Sales to NHSc shall deemed to refer to Seres and only to Net Sales in the
Territory.

13.5NHSc’s Rights in Lieu of Termination.  If NHSc is entitled to terminate this
Agreement pursuant to Section 13.2.2 or Section 13.2.3, NHSc may elect either to
(i) terminate this Agreement (in which case the applicable provisions of
Sections 13.3 and 13.4 shall apply), or (ii) continue this Agreement, subject to
the following provisions which shall be effective upon NHSc’s notice of such
election pursuant to this clause (ii) (the “NHSc Election Notice”):

13.5.1the licenses and rights granted to NHSc pursuant to Section 2.1 and
Section 2.3 shall remain in effect for the duration of the Term.  

13.5.2if NHSc is entitled to terminate this Agreement pursuant to 13.2.3 due to
Seres’ material breach in respect of one or more of the Collaboration Products,
the Affected Product(s) and the Exploitation thereof shall thereafter no longer
be within the purview of the JSC.  

13.5.3Seres shall assign to NHSc (at NHSc’s option) all Regulatory Filings
(including all INDs and BLAs) and Regulatory Approvals relating exclusively to
the Affected Products in the Field in the Territory and all related Regulatory
Documentation  relating exclusively to the Territory, and Seres shall provide
NHSc with one (1) copy of the foregoing documents, together with the raw and
summarized data for any preclinical studies and Clinical Trials of such Affected
Product(s) in the Field (and where reasonably available, electronic copies
thereof).

13.5.4promptly following the provision by NHSc of the NHSc Election Notice, the
Parties shall establish a working group comprised of an equal number of
representatives of

‑58‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

each Party, which representatives shall have the requisite seniority, authority
and experience level to make recommendations in accordance with this Section
13.5 (the “Transition Working Group” or the “TWG”). The TWG shall meet promptly
following its formation to discuss and, as applicable, facilitate the
transitioning of then-ongoing Development activities in respect of the Affected
Products (as further discussed below) and make recommendations to the Parties
with respect thereto. To the extent, following the NHSc Election Notice, there
are any then-ongoing Development activities conducted by either Party under any
Development Plan which relate exclusively to an Affected Product(s) in the
Territory, then Section 13.5.5 shall apply.  If such then-ongoing Development
activities relate to an Affected Product in both the Territory and the Retained
Territory, then, except as the Parties may otherwise agree taking into
consideration the recommendations of the TWG, (x) if NHSc’s termination right in
relation to such Affected Product does not relate to a material breach on the
part of Seres relating to its conduct of such Development activities, Seres
shall complete such then-ongoing Development activities in accordance with this
Agreement, or (y) if NHSc’s termination right in relation to such Affected
Product does relate to a material breach on the part of Seres relating to its
conduct of such Development activities, NHSc shall have the right, at its
election and in its discretion, to require the transition of such Development
activities to NHSc.  Notwithstanding anything to the contrary contained herein,
Seres shall be permitted to continue any Development activity which has been
conducted solely by Seres prior to the NHSc Election Notice and which relates
exclusively to the Retained Territory and would not reasonably be expected to
impact the NHSc Territory.  In furtherance of the foregoing: 

(a)If any applicable Development activity is to be continued pursuant to this
Section 13.5.4, then the Party that is to conduct such activity, in accordance
with the foregoing, shall carry out such activity under the applicable
Development Plan then in effect and the Parties shall continue to be responsible
for the associated Shared Development Costs under such Development Plan in
accordance with the Development Budget included therein and each Party shall
retain its rights to use data derived from such Development activity as provided
under this Agreement, provided that such Party continues to fund its share of
Shared Development Costs of such Development activity in accordance with Section
4.8.

(b)If NHSc elects to have a particular Development activity which has previously
been conducted by Seres under the applicable Development Plan transitioned to
NHSc in accordance with the foregoing, then Seres shall, at its cost, effect an
orderly transition to NHSc or NHSc’s designee of such Development activity.

(c)If NHSc has the right to require the transition of a particular Development
activity in respect of an Affected Product to NHSc in accordance with the
foregoing, and elects to not exercise such right, then Seres shall have the
right (but not the obligation) to continue such Development activity; provided
that NHSc shall retain of the rights to use the data derived therefrom as
provided in this Agreement if NHSc continues to fund its share of the Shared
Development Costs of such Development activity in accordance with Section
4.8.  In the event that Seres decides not to continue such Development activity,
Seres shall bear the wind-up costs related thereto.

‑59‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

13.5.5Seres shall use Diligent Efforts to effect an orderly transition, [***],
to NHSc or NHSc’s designee of all Development activities that are undertaken by
Seres and its sublicensees pursuant to all Development Plans and that are
exclusively related to Development of the Affected Products for
Commercialization in the Territory by NHSc and its sublicensees, pursuant to
this Agreement.  Notwithstanding the foregoing, Seres shall only transition any
ongoing Development activities undertaken by Seres or its sublicensees to NHSc
or its designee upon NHSc’s written notice to Seres that NHSc or its designee
intends to continue such Development following the effective time of such
termination, and Seres shall wind down, as soon as practicable [***], any
Development activities in respect of the Affected Products which NHSc does not
elect to have so transitioned.   

13.5.6at NHSc’s request, Seres shall use Diligent Efforts to terminate or to
assign to NHSc or its designated Affiliate any agreement (other than a license
agreement) solely relating to the Development, Commercialization or Manufacture
of the Affected Products in or for the Territory, provided that such agreement
is in effect as of the date of the NHSc Election Notice and in the case of an
assignment, if assignment is permitted under the relevant agreement or by the
applicable Third Party.  To the extent any such agreement is not terminated or
assigned to NHSc, then after the date of the NHSc Election Notice, Seres or its
Affiliate shall continue to exercise its rights under and in accordance with
such agreement with respect to the Affected Products and the Territory, as
directed by and for the benefit of NHSc until such time as NHSc obtains an
agreement with such Third Party.

13.5.7NHSc may continue to purchase the Affected Products then Manufactured by
Seres for NHSc under and in accordance with the terms of any Development Supply
Agreement or Commercial Supply Agreement then in effect for the term of such
agreement.  However, if the Commercial Supply Agreement has not yet been
executed (which agreement was expected to provide provisions for [***]), unless
the Parties enter into the Commercial Supply Agreement [***] after NHSc
exercises its rights under this Section 13.5, [***], including providing
[***].  Such technology transfer may be implemented by means of [***].  Each
such Third Party Manufacturer [***].  Recognizing the importance of [***].

13.5.8Royalties payable to Seres pursuant to Section 8.2.2. or Section 8.3.3, as
applicable, with respect to Net Sales of Affected Products from and after the
effective date of the NHSc Election Notice shall be reduced by [***]; provided
that [***].  Sections [***] shall apply to all such royalties payable pursuant
to this Section 13.5.8.  NHSc shall remain obligated to pay Milestone License
Payments pursuant to Section 8.2.1 and Section 8.3.1 relating to the Affected
Products that become payable after the effective date of the NHSc Election
Notice; provided that (a) any Milestone License Payment set forth in Section
8.2.1 or Section 8.3.1 that becomes payable after the effective date of the NHSc
Election Notice based upon achievement of a Milestone Event in respect of the
receipt of Regulatory Approval for such Affected Products, shall be reduced by
[***] and (b) any Milestone License Payment set forth in Section 8.2.1 or
Section 8.3.1 that becomes payable after the effective date of the NHSc Election
Notice based upon achievement of a Milestone Event other than those referred to
in the immediately preceding clause (a) shall be reduced by [***].  Net Sales of
Affected Products from and after the effective date of the NHSc Election Notice
shall be included for purposes of determining whether any Milestone Event
contemplated in Section 8.3.2 or Section 8.4 has been achieved, but for

‑60‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

purposes of determining whether such Milestone Event has been achieved, the Net
Sales of such Affected Products shall be reduced by [***]. 

13.5.9Nothing herein shall limit NHSc’s rights to pursue damages pursuant to a
claim under this Agreement.  In addition, without limiting any rights NHSc may
have to pursue damages pursuant to a claim hereunder, NHSc may offset against
any amounts payable to Seres pursuant to this Agreement amounts due NHSc for
damages which Seres agrees are owed to NHSc or which have been determined to be
owed to NHSc pursuant to a final and binding arbitral award obtained pursuant to
Section 14.3 or pursuant to a final judgment or order of a court of competent
jurisdiction (in each case, subject to the preceding sentence).

13.5.10Except to the extent provided in this Section 13.5, this Agreement shall
remain in full force and effect.

13.6Bankruptcy.  All rights and licenses granted under or pursuant to this
Agreement by Seres or NHSc are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the Bankruptcy Code of the United States (or the
corresponding provision of any applicable bankruptcy laws of any other country
or competent Governmental Authority, as applicable), licenses of right to
“intellectual property” as defined under Section 101 of the Bankruptcy Code of
the United States (or the corresponding provision of any applicable bankruptcy
laws of any other country or competent Governmental Authority, as
applicable).  The Parties agree that the Parties, as licensees of such rights
under this Agreement, shall retain and may fully exercise all of their rights
and elections under the Bankruptcy Code.  The Parties further agree that, in the
event of the commencement of a bankruptcy proceeding by or against either Party
under the Bankruptcy Code, the Party hereto that is not a Party to such
proceeding shall be entitled to a complete duplicate of (or complete access to,
as appropriate) any such intellectual property and all embodiments of such
intellectual property, which, if not already in the non-subject Party’s
possession, shall be promptly delivered to it (i) upon any such commencement of
a bankruptcy proceeding upon the non-subject Party’s written request therefor,
unless the Party subject to such proceeding elects to continue to perform all of
its obligations under this Agreement or (ii) if not delivered under (i) above,
following the rejection of this Agreement by or on behalf of the Party subject
to such proceeding upon written request therefor by the non-subject Party.

ARTICLE 14
DISPUTE RESOLUTION

14.1Elevation of Issues for Resolution.  In the event the Parties or their
representatives are unable to agree upon any matter coming before the JSC or any
subcommittee or subgroup thereof or in the event of any other dispute or
disagreement between the Parties arising from or in connection with this
Agreement, the construction hereof, or the rights, duties or liabilities of
either Party hereunder (each, a “Dispute”), the Parties shall endeavor to
resolve such Dispute in accordance with the terms of this Section 14.1.  Upon
the receipt of a written notice from one Party to the other Party of the Dispute
(the “Notice of Dispute”), authorized representatives of the Parties, each with
authority to settle the Dispute, shall endeavor to discuss their respective
positions and attempt to resolve the Dispute.  In connection with such
discussion, the Parties may agree to confer with one or more mutually acceptable
independent Third Party experts having expertise in the relevant subject matter
and both Parties shall consider in good faith the views of

‑61‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

such Third Party(ies).  If for any reason a written agreement signed by both
Parties is not reached within [***] of the Notice of Dispute, the Parties shall
promptly refer the Dispute to, as appropriate, Seres’ and Nestlé Health Science
S.A.’s respective [***] senior officers (the “Senior Officers”), depending on
the subject matter of the Dispute, which Senior Officers will have authority to
settle the Dispute and shall be charged with resolving such Dispute.  If for any
reason a written agreement signed by both Parties has not been reached within
[***] after submission to the Senior Officers of such Dispute, the Parties shall
promptly refer such Dispute to the respective Chief Executive Officers of Seres
and Nestlé Health Science S.A. for resolution. 

14.2Casting Votes.  If for any reason any Dispute cannot be resolved in
accordance with Section 14.1, then, subject to the remaining provisions of this
Section 14.2, (i) Seres shall have final decision making authority with respect
to such Dispute if [***], including [***]; provided, in each case, that [***]
under this Agreement, and (ii) NHSc shall have final decision making authority
with respect to such Dispute if the [***], including the [***]; provided, in
each case, that [***] under this Agreement.  The foregoing notwithstanding,
Seres and NHSc, as applicable, may not use its final decision-making authority
pursuant to this Section 14.2 to: (i) [***].  For the avoidance of doubt, with
respect to any matter coming before the JSC or any subcommittee or subgroup
thereof for which Seres or NHSc, as applicable, has a casting vote (i.e., final
decision making authority), nothing herein will prevent the relevant vote or
decision from being taken by Seres or NHSc, as applicable, but such casting vote
and resulting decision shall not preclude the other Party from asserting or
pursuing as a Related Claim in accordance with Section 14.3 any claim that such
decision, or any actions or omissions that are undertaken by or on behalf of
Seres or NHSc, as applicable, pursuant to such decision, constitutes a breach of
this Agreement.  For the further avoidance of doubt, either Party may commence
arbitration under Section 14.3 if the Party believes that the other Party has
not properly exercised its final decision-making authority under the terms of
this Section 14.2.

14.3Arbitration.  Any Dispute not resolved by an executed written agreement of
the Parties in accordance with Section 14.1 or any Dispute about a Party’s
proper use of its casting vote in accordance with Section 14.2, as well as any
related claims or other disputes arising out of or in connection with this
Agreement including any question regarding its existence, validity or
termination, whether for breach of contract, tortious conduct or otherwise and
whether predicated on common law, statute or otherwise (collectively, the
“Related Claims”), shall be referred to and finally resolved by arbitration
under the London Court of International Arbitration (the “LCIA”) rules (the
“Rules”), which Rules are deemed to be incorporated by reference into this
clause.  The number of arbitrators shall be [***], appointed in accordance with
the Rules.  The seat or legal place of arbitration shall be London,
England.  The language to be used in the arbitral proceedings shall be English.

(a)Within [***] after the appointment of the arbitrator by the LCIA, the
arbitrator and the Parties shall meet, and each Party shall provide to the
arbitrator a written summary of: [***].  The arbitrator shall set a date for a
hearing, which shall be no later than [***] after the appointment of the
arbitrator by the LCIA, for the presentation of evidence and legal arguments
concerning each of the issues identified by the Parties; provided, however, that
the Parties may jointly agree in writing to extend the foregoing

‑62‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

deadlines, or the arbitrator may unilaterally extend this deadline if he or she
determines in his or her sole discretion that this is required in the interests
of justice.     

(b)The arbitrator shall use his or her best efforts to rule on each disputed
issue within [***] after the completion of the hearing described in
Section 14.3(a); provided, however, that the Parties may jointly agree in
writing to extend the foregoing deadlines, or the arbitrator may unilaterally
extend this deadline if he or she determines in his or her sole discretion that
this is required in the interests of justice.  Nothing contained herein shall be
construed to permit the arbitrator to: [***]

(c)The arbitration proceedings, the facts and circumstances surrounding the
underlying dispute, and any awards issued by the arbitrator shall be kept
confidential by the Parties, and the Parties shall work with the arbitrator to
take such steps as are reasonably necessary to preserve the confidentiality
thereof, except to the extent otherwise required by applicable Law.

(d)The arbitrator shall have the power to grant any remedy or relief that he or
she deems just and equitable, including but not limited to
[***].  Notwithstanding the foregoing, nothing in this Agreement shall prevent
either party from seeking any provisional/preliminary relief (including, but not
limited to, injunctions, attachments or other such orders in aid of arbitration)
from any court of competent jurisdiction, and any such application to a court
for provisional/preliminary relief shall not be deemed incompatible with the
agreement to arbitrate or a waiver of the right to arbitrate.

(e)Any award rendered by the arbitrator shall be final and binding on the
Parties, and each Party hereto waives to the fullest extent permitted by law any
right it may otherwise have under the laws of any jurisdiction to any form of
appeal of, or collateral attack against, such award. Judgment upon any awards
rendered by the arbitrator may be entered in any court having jurisdiction
thereof, including any court having jurisdiction over any of the parties or
their assets.

(f)Notwithstanding anything in this Article 14, any dispute to determine [***]
shall be [***].

ARTICLE 15
MISCELLANEOUS

15.1Severability.  If and to the extent that any provision (or any part thereof)
of this Agreement is held to be invalid, illegal or unenforceable, in any
respect in any jurisdiction, the provision (or the relevant part thereof) shall
be considered severed from this Agreement and shall not serve to invalidate the
remainder of such provision or any other provisions hereof.  The Parties shall
make a good faith effort to replace any invalid, illegal or unenforceable
provision (or any part thereof) with a valid, legal and enforceable one such
that the objectives contemplated by the Parties when entering this Agreement may
be realized.

15.2Notices.  Any notice required or permitted to be given by the Parties
pursuant to this Agreement shall be in writing and shall be (i) delivered by
hand, (ii) delivered by overnight courier with tracking capabilities, (iii)
mailed postage prepaid by first class, registered or

‑63‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

certified mail, or (iv) transmitted by facsimile or electronic mail, with
confirmation copy by mail as provided in (iii), and in each case addressed to
the recipient Party as set forth below, unless changed by notice so given: 

If to NHSc:

 

 

Nestec Ltd.

 

Avenue Nestlé 55

 

1800 Vevey

 

Switzerland

 

Attention:  General Counsel, Nestlé Health Science

 

 

 

with a copy to:

 

 

 

Mayer Brown LLP

 

1221 Avenue of the Americas

 

New York, NY 10020

 

Attention: [***]

 

 

If to Seres:

 

 

Seres Therapeutics, Inc.

 

215 First Street

 

Cambridge, MA 02142

 

Attention: [***]

 

 

 

with a copy to:

 

 

 

Latham & Watkins LLP

 

John Hancock Tower

 

200 Clarendon Street

 

Boston, MA 02116

 

Attention:  [***]

 

(A) with respect to any notice delivered pursuant to clauses (i) or (iv), such
notice shall be deemed effective upon submission to such other Party, (B) with
respect to any notice delivered pursuant to clause (ii), such notice shall be
deemed effective the Business Day following the date of submission to the
carrier, and (C) with respect to any notice delivered pursuant to clause (iii),
such notice shall be deemed effective [***] after the date of submission of such
facsimile or electronic mail, as applicable.  A Party may add, delete, or change
the person or address to whom notices should be sent at any time upon written
notice delivered to the other Party in accordance with this Section 15.2.

15.3Assignment.  Neither this Agreement nor any of the rights or obligations
hereunder may be assigned or transferred by either Party without the prior
written consent of the other Party, such consent not to be unreasonably
withheld, delayed or conditioned; provided, however, that (i) either Party may,
without the other Party’s consent, but with written notice to the other Party,
assign or transfer all of its rights and obligations hereunder to any Affiliate
or to a Third Party with whom it completes a Business Combination or to whom it
sells substantially

‑64‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

all of such Party’s assets relating to this Agreement, and (ii) this Section
15.3 shall not limit the rights of a Party to subcontract its obligations or
sublicense its rights as otherwise permitted under this Agreement.  The
assigning Party shall in any event remain responsible for and liable hereunder
with respect to the acts and omissions of the assignee in the performance of
this Agreement.  This Agreement shall inure to the benefit of and be binding on
the Parties’ successors and assigns.  Any assignment or transfer in violation of
the foregoing shall be null and void and wholly invalid, the assignee or
transferee in any such assignment or transfer shall acquire no rights
whatsoever, and the non‑assigning non‑transferring Party shall not recognize,
nor shall it be required to recognize, such assignment or
transfer.  Notwithstanding anything to the contrary in this Agreement, with
respect to any intellectual property rights controlled by the acquiring Third
Party or its Affiliates (if other than one of the Parties to this Agreement)
involved in any Business Combination of either Party, or by a permitted Third
Party assignee of a Party, [***].  The Licensed Patents and Licensed Know-How
shall [***].  For purposes of this Section 15.3, “Business Combination” means,
with respect to a Party, any of the following events: (a) any Third Party (or
group of Third Parties acting in concert) acquires, directly or indirectly,
shares of such Party representing at least a majority of the voting power (where
voting refers to being entitled to vote for the election of directors) then
outstanding of such Party; (b) such Party consolidates with or merges into
another corporation or entity which is a Third Party, or any corporation or
entity which is a Third Party consolidates with or merges into such Party, in
either event pursuant to a transaction in which at least a majority of the
voting power of the acquiring or resulting entity outstanding immediately after
such consolidation or merger is not held by the holders of the outstanding
voting power of such Party immediately preceding such consolidation or merger;
or (c) such Party conveys, transfers, licenses and/or leases all or
substantially all of its assets to a Third Party. 

15.4Performance by Affiliates.  At a Party’s election, any rights of such Party
under this Agreement may be exercised, and any obligations of such Party under
this Agreement may be performed, by one or more of its Affiliates; provided,
however, that such Party shall at all times remain responsible and liable for
the performance or non-performance of its Affiliates as though such performance
or non-performance were of the Party itself.

15.5Further Assurances.  Each Party agrees, at its own expense, to do, or
procure the doing of, all such further acts and things and shall execute and
deliver such other agreements, certificates, instruments and documents as are
reasonably necessary in order to give full effect to this Agreement.

15.6Waivers and Modifications.  No waiver, modification, release or amendment of
any obligation under or provision of this Agreement shall be valid or effective
unless in writing and signed by all Parties hereto.  The failure of any Party to
insist on the performance of any obligation hereunder shall not be deemed to be
a waiver of such obligation.  Waiver of any provision hereunder or of any breach
of any provision hereof shall not be deemed to be a continuing waiver or a
waiver of any other breach of such provision (or any other provision) on such
occasion or any succeeding occasion.

15.7Choice of Law.  This Agreement  (and any claims or disputes arising out of
or relating hereto or to the transactions contemplated hereby or to the
inducement of any Party to enter herein or therein, whether for breach of
contract, tortious conduct or otherwise and whether

‑65‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

predicated on common law, statute or otherwise) shall be governed by, enforced,
and shall be construed in accordance with the laws of the Commonwealth
of Massachusetts, without regard to its conflicts of law provisions.  The
Parties hereby expressly disclaim the application of the United Nations
Convention on the International Sale of Goods to this Agreement. 

15.8Injunctive Relief.  Notwithstanding anything herein to the contrary, each
party shall be entitled to seek injunctive relief and specific performance
(including but not limited to any relief or recovery under this Agreement) in
any court of competent jurisdiction in the world.

15.9Publicity.  Upon execution of this Agreement, the Parties shall issue a
press release announcing the existence of this Agreement in a form, and
containing substance, to be agreed in good faith between the Parties (such
agreement not to be unreasonably withheld or delayed by either Party).  Subject
to 11.4, each Party agrees not to issue any other press release or other public
statement disclosing other information relating to this Agreement or the
transactions contemplated hereby without the prior written consent of the other
Party.    Each Party shall use all reasonable efforts to provide to the other
Party a copy of any public announcement regarding this Agreement or the subject
matter hereof as soon as reasonably practicable under the circumstances prior to
its scheduled release (but in no event less than [***] prior to its scheduled
release, unless a shorter period is required to comply with applicable Law under
the circumstances).  Each Party shall have the right to expeditiously review and
recommend changes to any such announcement and the Party whose announcement has
been reviewed shall remove any Confidential Information of the reviewing Party
that the reviewing Party reasonably deems to be inappropriate for disclosure
except to the extent such disclosure is required by applicable Law or rules of a
securities exchange or the Securities and Exchange Commission or the securities
regulators of any state or other jurisdiction.  The contents of any announcement
or similar publicity, which has been reviewed and approved by the reviewing
Party, (including the press release referred to at the beginning of this
Section 15.9) can be re‑released by either Party without a requirement for
re‑approval.

15.10Relationship of the Parties.  Each Party is an independent contractor under
this Agreement.  Nothing herein is intended or is to be construed so as to
constitute Seres and NHSc as partners, agents or joint venturers.  Neither Party
shall have any express or implied right or authority to assume or create any
obligations on behalf of or in the name of the other Party or to bind the other
Party to any contract, agreement or undertaking with any Third Party.  There are
no express or implied third party beneficiaries hereunder.

15.11Entire Agreement.  The Parties and Nestlé Health Science SA agree that this
Agreement and the attached Exhibits constitutes the entire agreement between the
Parties as to the subject matter of this Agreement, and hereby supersedes all
prior negotiations, representations, agreements and understandings (whether
written or verbal) regarding the same, including the Amended and Restated
Confidential Disclosure Agreement, dated as of October 30, 2014, between Seres
(f/k/a Seres Health, Inc.) and Nestlé Health Science SA (the “Prior CDA”).  Each
Party acknowledges that in entering into this Agreement it has not relied on,
nor shall it be entitled to rely upon, any representation, warranty, collateral
contract or other assurances made by or on behalf of the other Party except for
those which are expressly set forth in this Agreement.

‑66‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

15.12Counterparts.  This Agreement may be executed in two or more counterparts,
including counterparts delivered by facsimile or other electronic transmission,
with the same effect as if both Parties had signed the same document.  All such
counterparts shall be deemed an original, shall be construed together and shall
together constitute one and the same instrument. 

15.13Exports.  Each Party agrees not to export or re‑export, directly or
indirectly, any information, technical data, the direct product of such data,
samples or equipment received or generated under this Agreement in violation of
any applicable export control Laws.

15.14Amendments.  Any amendment of this Agreement shall not be binding on the
Parties unless set out in writing, expressed to amend this Agreement and signed
by authorized representatives of each of the Parties.

15.15Interpretation.  Except where the context otherwise requires, wherever
used, the singular shall include the plural, the plural the singular, the use of
any gender shall be applicable to all genders and the word “or” is used in the
inclusive sense (and/or).  The captions of this Agreement are for convenience of
reference only and in no way define, describe, extend, or limit the scope or
intent of this Agreement or the intent of any provision contained in this
Agreement.  The term “including,” “include,” or “includes” as used herein shall
mean including, without limiting the generality of any description preceding
such term.  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document herein will be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or therein), (ii) any reference to any applicable Laws herein will be construed
as referring to such Laws as from time to time enacted, repealed or amended,
(iii) any reference herein to any person will be construed to include the
person’s successors and permitted assigns, (iv) the words “herein”, “hereof” and
“hereunder”, and words of similar import, will be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (v) any
reference herein to the words “mutually agree” or “mutual written agreement”
will not impose any obligation on either Party to agree to any terms relating
thereto relating to such terms except as such Party may determine in such
Party’s sole discretion, (vi) all references herein to Sections or Exhibits will
be construed to refer to Sections and Exhibits to this Agreement, (vii) the word
“days” means calendar days unless otherwise specified, (viii) except as
otherwise expressly provided herein all references to “$” or “dollars” refer to
the lawful money of the U.S., and (ix) the words “copy” and “copies” and words
of similar import when used in this Agreement include, to the extent available,
electronic copies, files or databases containing the information, files, items,
documents or materials to which such words apply.  The headings of each Article
and Section in this Agreement have been inserted for convenience of reference
only and are not intended to limit or expand on the meaning of the language
contained in the particular Article or Section.  Each Party represents that it
has been represented by legal counsel in connection with this Agreement and
acknowledges that it has participated in the drafting hereof.  In interpreting
and applying the terms and provisions of this Agreement, the Parties agree that
no presumption will apply against the Party which drafted such terms and
provisions.  The language in this Agreement is to be construed in all cases
according to its fair meaning.

[Signature page follows]

 

 

 

‑67‑

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers.

 

Seres therapeutics, inc.

 

 

 

 

 

 

By:

 

/s/ Roger Pomerantz

 

 

(Signature)

 

 

 

Name:

 

Roger Pomerantz

 

 

 

Title:

 

President, CEO and Chairman

 

 

Nestec ltd.

 

 

 

 

 

 

By:

 

/s/ Claudio Vuoni

 

 

(Signature)

 

 

 

Name:

 

Claudio Vuoni

 

 

 

Title:

 

General Counsel NHSc

 

 

Solely for purposes of Section 15.11:

 

NESTLÉ health science sa

 

 

 

 

 

 

By:

 

/s/ Claudio Vuoni

 

 

(Signature)

 

 

 

Name:

 

Claudio Vuoni

 

 

 

Title:

 

General Counsel

 

 

 

 

 

 

 

 

 

 

 

 

[Signature page to Collaboration and License Agreement]

 

 

 

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

Exhibit A

 

Description of SER-109

 

[***]


Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

 

--------------------------------------------------------------------------------

 

Exhibit B

 

Description of SER-262

 

[***]




Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

Exhibit C

 

Description of SER-287

 

[***]




Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

Exhibit D

 

Description of SER-301

 

[***]

 

 

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

Exhibit E

 

Elements of Global Development Plan

 

[***]

 




Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

Exhibit F

 

Licensed Patents

 

TITLE

COUNTRY

STATUS

MATTER-SUB MATTER TYPE

APPLICATION NUMBER

FILING DATE

NATIONAL ENTRY DATE

 

 

 

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

TITLE

COUNTRY

STATUS

MATTER-SUB MATTER TYPE

APPLICATION NUMBER

FILING DATE

NATIONAL ENTRY DATE

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

TITLE

COUNTRY

STATUS

MATTER-SUB MATTER TYPE

APPLICATION NUMBER

FILING DATE

NATIONAL ENTRY DATE

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

 

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

 

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

TITLE

COUNTRY

STATUS

MATTER-SUB MATTER TYPE

APPLICATION NUMBER

FILING DATE

NATIONAL ENTRY DATE

 

 

 

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

TITLE

COUNTRY

STATUS

MATTER-SUB MATTER TYPE

APPLICATION NUMBER

FILING DATE

NATIONAL ENTRY DATE

 

 

 

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

TITLE

COUNTRY

STATUS

MATTER-SUB MATTER TYPE

APPLICATION NUMBER

FILING DATE

NATIONAL ENTRY DATE

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

TITLE

COUNTRY

STATUS

MATTER-SUB MATTER TYPE

APPLICATION NUMBER

FILING DATE

NATIONAL ENTRY DATE

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

 

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

TITLE

COUNTRY

STATUS

MATTER-SUB MATTER TYPE

APPLICATION NUMBER

FILING DATE

NATIONAL ENTRY DATE

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

 

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

 

 

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

 

 

 

 

 

 

[***]

[***]

[***]

[***]

 

 

 

 

 

 

 

 

 

 

[***]

[***]

[***]

[***]

 

 

 

 

 

 

 

 

 

 

[***]

[***]

[***]

[***]

 

 

 

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2

--------------------------------------------------------------------------------

 

Exhibit G

 

Core Countries

 

[***]

 

Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and
240.24b-2